Exhibit 10.16

 

MASTER LEASE AGREEMENT

 

THIS MASTER LEASE AGREEMENT (“Lease” or “Agreement”) is made and entered into on
by and between PDS GAMING CORPORATION - COLORADO, its successors and assigns
(“Lessor”) and SOUTHWEST CASINO AND HOTEL CORP. (“Lessee”).

 

RECITALS

 

WHEREAS, Lessor desires to lease to Lessee, and Lessee desires to lease from
Lessor in accordance with the terms and conditions contained herein, certain
equipment more fully described in the Lease Schedule or Schedules, referred to
herein as a “Lease Schedule” or “Lease Schedules”, as may from time to time be
executed by Lessee.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and conditions set
forth below and other good and valuable consideration, the receipt and
sufficiency of which all parties acknowledge, it is agreed as follows:

 

AGREEMENT

 


1.                                       RECITALS INCORPORATION. THE RECITALS
SET FORTH ABOVE ARE HEREBY INCORPORATED INTO THIS AGREEMENT AS MATERIAL PARTS
THEREOF AND NOT SIMPLY AS MERE RECITALS.


 


2.                                     PARTIES.


 


2.1.                              THE LESSOR IS PDS GAMING CORPORATION -
COLORADO, A MINNESOTA CORPORATION, WHOSE ADDRESS IS 6171 MCLEOD DRIVE, LAS
VEGAS, NV 89120-4048.


 


2.2.                              THE LESSEE IS SOUTHWEST HOTEL AND CASINO
CORP., A MINNESOTA CORPORATION, WHOSE ADDRESS IS 2001 KILLEBREW DRIVE,
MINNEAPOLIS, MN 55425. LESSEE’S TAX I.D. NUMBER IS 41-1721968 AND LESSEE’S
ORGANIZATIONAL I.D. NUMBER IS 71-208.   LESSEE’S LOCATION FOR THE PURPOSES OF
ALL UNIFORM COMMERCIAL CODE FILINGS IS THE STATE OF MINNESOTA.


 


3.                                       LEASE.  THIS LEASE ESTABLISHES THE
GENERAL TERMS AND CONDITIONS BY WHICH LESSOR SHALL LEASE THE EQUIPMENT AND OTHER
EQUIPMENT DESCRIBED IN EACH LEASE SCHEDULE (THE “EQUIPMENT”) TO LESSEE. EACH
LEASE SCHEDULE SHALL BE IN THE FORM PROVIDED BY LESSOR AND SHALL INCORPORATE BY
REFERENCE THE TERMS OF THIS LEASE. THE EQUIPMENT IS TO BE USED IN CONNECTION
WITH THAT BUSINESS DESCRIBED AS GOLD RUSH CASINO AND DOING BUSINESS AT 209 EAST
BENNETT AVENUE, CRIPPLE CREEK, COLORADO 80813-9609 (“PREMISES”).


 


4.                                       TERM, RENT AND PAYMENT, FEES AND
CHARGES.


 


4.1.                              TERM. THE TERM OF THIS LEASE SHALL COMMENCE ON
THE DATE SET FORTH IN EACH LEASE SCHEDULE (THE “COMMENCEMENT DATE”) AND CONTINUE
AS SPECIFIED IN SUCH LEASE SCHEDULE (“TERM”).

 

--------------------------------------------------------------------------------


 


4.2.                              RENT AND PAYMENT. LESSEE’S OBLIGATION TO PAY
RENT FOR THE EQUIPMENT SHALL COMMENCE ON THE COMMENCEMENT DATE AND CONTINUE FOR
THE TERM. THE BASIC RENT, AS SET FORTH AND DEFINED IN THE LEASE SCHEDULES, SHALL
BE PAYABLE IN SUCH AMOUNT AND ON SUCH DATE AS SET FORTH IN THE LEASE SCHEDULE.
ANY AMOUNTS PAYABLE BY LESSEE, OTHER THAN BASIC RENT, SHALL BE DEEMED ADDITIONAL
CHARGES. ADDITIONAL CHARGES SHALL BE DUE AND PAYABLE IN ACCORDANCE WITH THE
TERMS OF THE LEASE SCHEDULE OR IF NOT SET FORTH THEREIN, ON THE BASIC RENT
PAYMENT DATE FOLLOWING THE DATE UPON WHICH THE AFORESAID ADDITIONAL CHARGES
ACCRUE, OR THE LAST DAY OF THE TERM, WHICHEVER IS EARLIER. LESSEE SHALL MAKE ALL
PAYMENTS AT THE ADDRESS OF LESSOR SET FORTH ABOVE OR AT SUCH OTHER ADDRESS AS
LESSOR MAY DESIGNATE IN WRITING. AS USED HEREIN, THE TERM “RENT” SHALL MEAN ALL
BASIC RENT AND ADDITIONAL CHARGES AS DESCRIBED IN THE LEASE SCHEDULES.


 


4.3.                              LATE CHARGE. IF ANY RENT IS NOT RECEIVED BY
LESSOR OR ITS ASSIGNEES WHEN DUE THEN A LATE CHARGE ON SUCH RENT SHALL BE DUE
AND PAYABLE WITH SUCH RENT IN AN AMOUNT EQUAL TO ONE AND ONE-HALF PERCENT (1.5%)
OF THE CAPITALIZED EQUIPMENT COST, AS DEFINED IN THE LEASE SCHEDULE, AS
REIMBURSEMENT FOR ADMINISTRATIVE COSTS AND NOT AS A PENALTY.


 


4.4.                              ACH. LESSEE SHALL COMPLETE, EXECUTE AND
DELIVER TO LESSOR AN AUTHORIZATION FOR AUTOMATIC PAYMENT FORM, WHICH AUTHORIZES
LESSOR TO INITIATE VARIABLE ENTRIES TO LESSEE’S CHECKING OR SAVINGS ACCOUNT AT A
SPECIFIED FINANCIAL INSTITUTION FOR THE PURPOSE OF MAKING PAYMENTS TO LESSOR AS
CONTEMPLATED BY THIS LEASE AND THE LEASE SCHEDULES.


 


4.5.                              DOCUMENTATION COSTS. LESSEE AGREES TO
REIMBURSE LESSOR FOR ITS DOCUMENTATION COSTS FOR EACH LEASE SCHEDULE IN AN
AMOUNT OF NOT LESS THAN $2,500.00 PER LEASE SCHEDULE, WHICH SHALL BE DUE AND
PAYABLE ON OR BEFORE THE LEASE SCHEDULE’S FIRST PAYMENT OF BASIC RENT.


 


4.6.                              OTHER EXPENSES AND CHARGES. IN CONNECTION WITH
THE CLOSING OF EACH TRANSACTION, LESSEE ALSO AGREES TO PAY ALL OF LESSOR’S
OUT-OF-POCKET EXPENSES (NOT TO EXCEED $2,500.00 PER LEASE SCHEDULE) IN
CONNECTION WITH THE CLOSING OF EACH TRANSACTION, INCLUDING WITHOUT LIMITATION:
(I) ANY FEES AND COSTS OF LEGAL COUNSEL UTILIZED BY LESSOR (INCLUDING IN-HOUSE
COUNSEL); AND (II) ALL OTHER OUT-OF-POCKET EXPENSES INCURRED BY OR ON BEHALF OF
LESSOR.


 


4.7.                              IMPOSTS. IN ADDITION TO THE MONTHLY BASIC RENT
DUE IN EACH LEASE SCHEDULE, LESSEE AGREES TO PAY AND INDEMNIFY LESSOR FOR, AND
HOLD LESSOR HARMLESS FROM AND AGAINST ALL TAXES, ASSESSMENTS, FEES AND CHARGES
(HEREINAFTER CALLED “IMPOSTS”) TOGETHER WITH ANY PENALTIES, FINES OR INTEREST
THEREON LEVIED AND IMPOSED BY ANY GOVERNMENTAL AGENCY OR UNIT (STATE, LOCAL,
FEDERAL, DOMESTIC OR FOREIGN), REGARDLESS OF PARTY ASSESSED AGAINST: (I) WITH
RESPECT TO THE LEASE OR ANY LEASE SCHEDULE; (II) UPON THE EQUIPMENT, ITS VALUE
OR ANY INTEREST OF LESSOR AND/OR LESSEE THEREIN; (III) UPON OR ON ACCOUNT OF ANY
SALE, RENTAL PURCHASE, OWNERSHIP, POSSESSION, USE, OPERATION, MAINTENANCE,
DELIVERY OR RETURN OF THE EQUIPMENT OR VALUE ADDED THERETO, OTHER THAN TAXES
IMPOSED ON OR MEASURED BY THE NEXT INCOME OR CAPITAL OF LESSOR. THE AMOUNT OF
THE IMPOST SHALL BECOME SUPPLEMENTAL RENT TO BE PAID BY LESSEE UPON LESSOR’S
DEMAND. IF ANY IMPOST RELATES TO A PERIOD DURING THE TERM OF A LEASE SCHEDULE
SUCH IMPOST SHALL CONTINUE, NOTWITHSTANDING THE EXPIRATION OR TERMINATION OF THE
LEASE OR THE LEASE SCHEDULE, UNTIL ALL SUCH IMPOSTS ARE PAID IN FULL BY LESSEE.

 

2

--------------------------------------------------------------------------------


 


4.8.                              LESSOR’S PERFORMANCE OF LESSEE’S OBLIGATIONS. 
IF LESSEE FAILS TO COMPLY WITH ANY OF ITS COVENANTS OR OBLIGATIONS HEREIN,
LESSOR MAY, AT ITS OPTION, PERFORM SUCH COVENANTS OR OBLIGATIONS ON LESSEE’S
BEHALF WITHOUT THEREBY WAIVING SUCH CONDITIONS OR OBLIGATIONS OR THE FAILURE TO
COMPLY THEREWITH AND ALL SUMS ADVANCED BY LESSOR IN CONNECTION THEREWITH SHALL
BE REPAYABLE BY LESSEE AS ADDITIONAL CHARGES. NO SUCH PERFORMANCE SHALL BE
DEEMED TO RELIEVE LESSEE OF ITS OBLIGATIONS HEREIN.


 


5.                                       CERTIFICATE OF DELIVERY AND ACCEPTANCE.
LESSEE SHALL DELIVER TO LESSOR A CERTIFICATE OF DELIVERY AND ACCEPTANCE
(“CERTIFICATE OF ACCEPTANCE”) IN THE FORM PROVIDED BY THE LESSOR.


 


6.                                       NET LEASE. THIS LEASE INCLUDING EACH
LEASE SCHEDULE IS A NET LEASE AND LESSEE’S OBLIGATION TO PAY ALL RENT DUE AND
THE RIGHTS OF LESSOR OR ITS ASSIGNEES IN, AND TO, SUCH RENT SHALL BE ABSOLUTE
AND UNCONDITIONAL UNDER ALL CIRCUMSTANCES, NOTWITHSTANDING: (I) ANY SETOFF,
ABATEMENT, REDUCTION, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH
LESSEE MAY HAVE AGAINST LESSOR, ITS ASSIGNEES, THE MANUFACTURER OR SELLER OF ANY
OF THE EQUIPMENT, OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER, INCLUDING,
WITHOUT LIMITATION, ANY BREACH BY LESSOR OF THIS LEASE; (II) ANY DEFECT IN
TITLE, CONDITION, OPERATION, FITNESS FOR USE, OR ANY DAMAGE TO OR DESTRUCTION OF
AND OF THE EQUIPMENT; (III) ANY INTERRUPTION OR CESSATION OF USE OR POSSESSION
OF THE EQUIPMENT FOR ANY REASON WHATSOEVER; OR (IV) ANY INSOLVENCY, BANKRUPTCY,
REORGANIZATION OR SIMILAR PROCEEDINGS INSTITUTED BY OR AGAINST LESSEE.


 


7.                                       GRANT OF SECURITY INTEREST.


 


7.1.                              IN ORDER TO SECURE PROMPT PAYMENT OF THE RENT
AND ALL OF THE OTHER AMOUNTS FROM TIME TO TIME OUTSTANDING UNDER AND WITH
RESPECT TO THIS LEASE AND ANY LEASE SCHEDULE, AND THE PERFORMANCE AND OBSERVANCE
BY LESSEE OF ALL THE AGREEMENTS, COVENANT AND PROVISIONS THEREOF, LESSEE HEREBY
GRANTS TO LESSOR A FIRST PRIORITY SECURITY INTEREST IN THE EQUIPMENT (INCLUDING,
WITHOUT LIMITATION, ALL INVENTORY, FIXTURES OR OTHER PROPERTY COMPRISING THE
SAME) TOGETHER WITH ALL RELATED SOFTWARE (EMBEDDED THEREIN OR OTHERWISE) AND
GENERAL INTANGIBLES, ALL ADDITIONS, ATTACHMENTS, ACCESSIONS THERETO WHETHER OR
NOT FURNISHED BY THE SUPPLIER OF THE EQUIPMENT, ALL SUBLEASES, CHATTEL PAPER,
AND ACCOUNTS, SECURITY DEPOSITS RELATING THERETO, AND ANY AND ALL SUBSTITUTIONS,
REPLACEMENTS OR EXCHANGES FOR ANY SUCH ITEM OF EQUIPMENT, IN EACH CASE IN WHICH
LESSEE SHALL FROM TIME TO TIME ACQUIRE AN INTEREST, AND ANY AND ALL INSURANCE
AND/OR OTHER PROCEEDS OF THE EQUIPMENT IN AND WHICH A SECURITY INTEREST IS
GRANTED HEREUNDER.


 


7.2.                              LESSEE HEREBY ACKNOWLEDGES AND AGREES THAT TO
THE EXTENT LESSOR’S PARTICIPATION IN ANY PURCHASE AND LEASE OF AN ITEM OR ITEMS
OF THE EQUIPMENT PURSUANT TO THIS LEASE OR ANY LEASE SCHEDULE CONSTITUTES A
FINANCING OF THE PURCHASE OF SUCH ITEM OR ITEMS OF EQUIPMENT, LESSEE’S REPAYMENT
OF THE AMOUNTS OF SUCH FINANCING SHALL APPLY ON A “FIRST-IN-FIRST-OUT” BASIS SO
THAT THE PORTIONS OF THE AMOUNT OF SUCH FINANCING USED TO PURCHASE SUCH ITEM OR
ITEMS OF EQUIPMENT SHALL BE DEEMED RE-PAID IN THE CHRONOLOGICAL ORDER OF THE USE
OF SUCH AMOUNTS TO PURCHASE THE SAME.

 

3

--------------------------------------------------------------------------------


 


8.                                       LOCATION, USE MAINTENANCE, AND
INSPECTION.


 


8.1.                              LOCATION, USE, MAINTENANCE AND REPAIRS.


 


8.1.1.                     LESSEE SHALL KEEP AND USE THE EQUIPMENT ON THE
PREMISES AND SHALL NOT RELOCATE OR REMOVE ANY OF THE EQUIPMENT WITHOUT THE
PRIOR, WRITTEN CONSENT OF LESSOR.


 


8.1.2.                     LESSEE SHALL AT ALL TIMES AND, AT ITS SOLE COST AND
EXPENSE, PROPERLY USE AND MAINTAIN THE EQUIPMENT IN GOOD OPERATING CONDITION,
OTHER THAN THE NORMAL WEAR AND TEAR, AND MAKE ALL NECESSARY REPAIRS, ALTERATIONS
AND REPLACEMENTS THERETO (COLLECTIVELY, “REPAIRS”), ALL OF WHICH SHALL
IMMEDIATELY BECOME THE PROPERTY OF LESSOR AND SUBJECT TO THIS LEASE.


 


8.1.3.                     LESSEE SHALL COMPLY WITH MANUFACTURER INSTRUCTIONS
RELATING TO THE EQUIPMENT; AND ANY APPLICABLE LAWS AND GOVERNMENTAL REGULATIONS.


 


8.1.4.                     LESSEE SHALL PAY ALL COSTS AND EXPENSES ASSOCIATED
WITH REMOVAL AND RETURN OF THE EQUIPMENT.


 


8.2.                              IDENTIFICATION AND INSPECTION.  UPON REQUEST
BY LESSOR, LESSEE SHALL MARK EACH UNIT CONSPICUOUSLY WITH APPROPRIATE LABELS OR
TAGS FURNISHED BY LESSOR AND MAINTAIN SUCH MARKINGS THROUGH THE TERM TO CLEARLY
DISCLOSE THAT SAID UNIT IS BEING LEASED FROM LESSOR. SUBJECT TO LESSEE’S
REASONABLE SECURITY REQUIREMENTS, LESSEE SHALL PERMIT LESSOR’S REPRESENTATIVES
TO ENTER THE PREMISES WHERE ANY UNIT IS LOCATED TO INSPECT SUCH UNIT.


 


9.                                       LOCATION, PROPERTY RIGHTS, AND LIENS.


 


9.1.                              PERSONAL PROPERTY. ALL OF THE EQUIPMENT IS
PERSONAL PROPERTY AND LESSEE SHALL NOT AFFIX ANY OF THE EQUIPMENT TO REALTY SO
AS TO CHANGE ITS NATURE TO A FIXTURE OR REAL PROPERTY AND AGREES THAT ALL OF THE
EQUIPMENT SHALL REMAIN PERSONAL PROPERTY DURING THE TERM. THE EQUIPMENT IS, AND
SHALL AT ALL TIMES REMAIN REMOVABLE FROM THE PREMISES. LESSEE AGREES THAT THE
EQUIPMENT IS NOT ESSENTIAL TO THE PREMISES. LESSOR EXPRESSLY RETAINS OWNERSHIP
AND TITLE TO THE EQUIPMENT.  LESSEE HEREBY AGREES THAT IT SHALL BE RESPONSIBLE
FOR ALL OF LESSOR’S OBLIGATIONS AS REQUIRED BY THE STATE GAMING LAWS AND
REGULATIONS REGARDING MAINTENANCE, USE, POSSESSION AND OPERATION OF THE
EQUIPMENT. LESSEE HEREBY AUTHORIZES, EMPOWERS, AND GRANTS A LIMITED POWER OF
ATTORNEY TO LESSOR TO RECORD AND/OR EXECUTE AND FILE, ON LESSEE’S BEHALF, ANY
CERTIFICATES, MEMORANDUMS, STATEMENTS, REFILING, AND CONTINUATIONS THEREOF AS
LESSOR DEEMS REASONABLY NECESSARY OR ADVISABLE TO PRESERVE AND PROTECT ITS
INTEREST HEREUNDER.  THE PARTIES INTEND TO CREATE A LEASE AGREEMENT AND THE
RELATIONSHIP OF LESSOR AND LESSEE BETWEEN THEMSELVES. NOTHING IN THIS LEASE
SHALL BE CONSTRUED OR INTERPRETED TO CREATE OR IMPLY THE EXISTENCE OF A FINANCE
LEASE OR INSTALLMENT LEASE CONTRACT. LESSOR MAKES NO REPRESENTATION REGARDING
THE TREATMENT OF THIS LEASE, THE EQUIPMENT OR THE PAYMENT OF OBLIGATIONS UNDER
THIS LEASE FOR FINANCIAL STATEMENT REPORTING OR TAX PURPOSES.


 


9.2.                              PROTECTION OF LESSOR’S PROPERTY RIGHTS. LESSOR
HAS THE RIGHT TO PLACE ON ANY PART OF THE EQUIPMENT, A MEDALLION OR OTHER MARKER
OF SUITABLE SIZE STATING IN SUBSTANCE (I) THAT THE EQUIPMENT IS THE PROPERTY OF
LESSOR, AND (II) THAT LESSOR, TO PROTECT ITS RIGHTS, HAS FILED OR RETAINS THE
RIGHT TO FILE IN APPROPRIATE GOVERNMENT OFFICES A UCC FINANCING STATEMENT

 

4

--------------------------------------------------------------------------------


 


COVERING THE EQUIPMENT. LESSEE HEREBY AUTHORIZES LESSOR TO FILE ANY AND ALL
UCC-1 AND/OR UCC-3 STATEMENTS AND/OR AMENDMENTS THERETO RELATED TO THIS LEASE,
ANY LEASE SCHEDULE, AND/OR THE EQUIPMENT WITHOUT LESSEE’S AUTHENTICATION, TO THE
EXTENT PERMITTED BY APPLICABLE LAW. IF DIRECTED TO DO SO BY LESSOR, LESSEE WILL
COOPERATE WITH LESSOR IN PREPARING AND FILING SUCH UCC STATEMENTS AND/OR
AMENDMENTS THERETO. LESSEE HEREBY AGREES THAT BY EXECUTING THIS LEASE OR ANY
LEASE SCHEDULE THAT THE SAME SHALL CONSTITUTE LESSEE’S AUTHORIZATION FOR ALL UCC
STATEMENTS AND/OR AMENDMENTS THERETO RELATED TO THIS LEASE, ANY LEASE SCHEDULE
AND/OR THE EQUIPMENT.


 


9.3.                              ACCESSIONS. LESSEE AGREES THAT IF ANY PART OF
THE EQUIPMENT IS PHYSICALLY ATTACHED TO OTHER PERSONAL PROPERTY THAT THE
EQUIPMENT SHALL NOT LOSE ITS IDENTITY AND SHALL CONSTITUTE AN ACCESSION. LESSOR
SHALL AT ALL TIMES HEREIN RETAIN ITS INTERESTS IN THE EQUIPMENT AND SUCH
INTEREST SHALL CONTINUE TO BE PERFECTED NOTWITHSTANDING ITS BECOMING AN
ACCESSION.


 


9.4.                              LIENS AND ENCUMBRANCES. UNLESS OTHERWISE
PROVIDED HEREIN, LESSEE SHALL NOT DIRECTLY OR INDIRECTLY CREATE, INCUR OR SUFFER
A MORTGAGE, CLAIM, LIEN, CHARGE, ENCUMBRANCE OR THE LEGAL PROCESS OF A CREDITOR
OF LESSEE OF ANY KIND UPON OR AGAINST THIS LEASE OR ANY UNIT. LESSEE SHALL AT
ALL TIMES PROTECT AND DEFEND, AT ITS OWN COST AND EXPENSE, THE TITLE OF LESSOR
FROM AND AGAINST SUCH MORTGAGES, CLAIMS, LIENS, CHARGES, ENCUMBRANCES AND LEGAL
PROCESSES OF CREDITORS OF LESSEE AND SHALL KEEP ALL THE EQUIPMENT FREE AND CLEAR
FROM ALL SUCH CLAIMS, LIENS AND LEGAL PROCESSES. IF ANY SUCH LIEN OR ENCUMBRANCE
IS INCURRED, LESSEE SHALL IMMEDIATELY NOTIFY LESSOR AND SHALL TAKE ALL ACTIONS
REQUIRED BY LESSOR TO REMOVE THE SAME.


 


10.                               RETURN OF EQUIPMENT.


 


10.1.                        DUTY OF RETURN. AT THE EXPIRATION OF ANY TERM OR
UPON TERMINATION OF THE LEASE, LESSEE AT ITS EXPENSE SHALL RETURN ALL OF THE
EQUIPMENT TO LESSOR OR ITS DESIGNEE AT THE LESSOR’S DISTRIBUTION FACILITY IN LAS
VEGAS, NEVADA, IN ACCORDANCE WITH APPROPRIATE GAMING LAWS AND REGULATIONS AND
THE TERMS AND CONDITIONS OF THE LEASE SCHEDULE. THE EQUIPMENT SHALL INCLUDE ALL
PARTS, ACCESSORIES, ATTACHMENTS, ETC. ORIGINALLY DELIVERED TO LESSEE AND SHALL
CONFORM TO ALL OF THE MANUFACTURER’S SPECIFICATIONS AND GAMING LAWS AND
REGULATIONS WITH RESPECT TO NORMAL FUNCTION, CAPABILITY, DESIGN AND CONDITION
LESS NORMAL WEAR AND TEAR. THE TERMS “NORMAL WEAR AND TEAR” INCLUDES MINOR
SCRATCHES, DENTS, AND CHIPS TO THE EXTERIOR OF THE DEVICE AND WEAR TO THE
INTERIOR COMPONENTS OF THE EQUIPMENT THAT IS CONSISTENT WITH COMPONENTS OF
COMPARABLY AGED MACHINES. UPON RETURN OF THE EQUIPMENT, LESSEE AGREES TO
REIMBURSE LESSOR FOR THE FULL RETAIL COST OF THE EQUIPMENT CONSISTING OF GAMING
DEVICES THAT IS NON-FUNCTIONING OR MISSING COMPONENTS INCLUDING, BUT NOT LIMITED
TO, COMPONENTS AT THE FOLLOWING INDICATED REIMBURSEMENT RATE, (1) DOOR $400.00;
(II) VALIDATOR HEAD $550.00; (III) VALIDATOR CAN $245.00; (IV) MONITOR $250.00;
(V) CIRCUIT BOARD $420.00; (VI) HOPPER $350.00; (VII) GLASS PANELS $300.00 EACH.


 


10.2.                        FAILURE TO RETURN. IF LESSEE FAILS TO RETURN THE
EQUIPMENT OR ANY PORTION THEREOF, AS PROVIDED ABOVE, WITHIN FOURTEEN (14) DAYS
FOLLOWING EXPIRATION OF ANY TERM OR TERMINATION OF THE LEASE, THEN LESSEE SHALL
PAY TO LESSOR AN ADDITIONAL MONTH’S RENT FOR EACH MONTH, OR ANY PORTION THEREOF,
THAT LESSEE FAILS TO COMPLY WITH THE TERMS OF THIS RETURN PROVISION, UNTIL ALL
OF THE EQUIPMENT IS RETURNED, AS PROVIDED HEREIN.

 

5

--------------------------------------------------------------------------------


 


11.                                 RISK OF LOSS, INSURANCE.


 


11.1.                        RISK OF LOSS. LESSEE SHALL BEAR THE RISK OF ALL
LOSS OR DAMAGE TO ANY UNIT OR CAUSED BY ANY UNIT DURING THE PERIOD FROM THE TIME
THE UNIT IS SHIPPED BY LESSOR OR THE UNIT’S VENDOR UNTIL THE TIME IT IS RETURNED
AS PROVIDED HEREIN.


 


11.2.                        EQUIPMENT REPLACEMENT. IF ANY PART OF THE EQUIPMENT
IS LOST, STOLEN, DESTROYED, SEIZED BY GOVERNMENTAL ACTION OR, IN LESSEE’S
OPINION OR LESSOR’S OPINION, DAMAGED (“EVENT OF LOSS”), THIS LEASE SHALL REMAIN
IN FULL FORCE AND EFFECT WITHOUT ABATEMENT OF RENT AND LESSEE SHALL PROMPTLY
REPLACE SUCH EQUIPMENT AT ITS SOLE EXPENSE WITH EQUIPMENT OF EQUIVALENT VALUE
AND UTILITY, AND SIMILAR KIND AND IN SUBSTANTIALLY THE SAME CONDITION AS THE
REPLACED EQUIPMENT IMMEDIATELY PRIOR TO THE EVENT OF LOSS. TITLE TO SUCH
REPLACEMENT UNIT IMMEDIATELY SHALL VEST AND REMAIN IN LESSOR, AND SUCH EQUIPMENT
SHALL BE DEEMED EQUIPMENT UNDER THIS LEASE AND THE APPLICABLE LEASE SCHEDULE.
UPON SUCH VESTING OF TITLE AND PROVIDED LESSEE IS NOT IN DEFAULT UNDER THIS
LEASE, LESSOR SHALL CAUSE TO BE PAID TO LESSEE OR THE VENDOR OF THE REPLACEMENT
UNIT ANY INSURANCE PROCEEDS ACTUALLY RECEIVED BY LESSOR FOR THE REPLACEMENT
EQUIPMENT. LESSEE SHALL PROMPTLY NOTIFY LESSOR OF ANY EVENT OF LOSS AND SHALL
PROVIDE LESSOR WITH AND SHALL ENTER INTO, EXECUTE AND DELIVER SUCH
DOCUMENTATION, AS LESSOR SHALL REQUEST WITH RESPECT TO THE REPLACEMENT OF ANY
SUCH EQUIPMENT.


 


11.3.                        INSURANCE.


 


11.3.1.               LESSEE SHALL OBTAIN AND MAINTAIN IN FULL FORCE AND EFFECT
THE FOLLOWING INSURANCE: (I) ALL RISK, FULL REPLACEMENT COST DAMAGE INSURANCE ON
THE PREMISES; (II) COMMERCIAL GENERAL LIABILITY INSURANCE; (III) ALL RISK, FULL
REPLACEMENT COST PROPERTY DAMAGE INSURANCE ON THE EQUIPMENT (IN NO EVENT LESS
THAN THE OUTSTANDING BALANCE OF THE OBLIGATIONS HEREUNDER); AND (IV) WORKERS
COMPENSATION INSURANCE. SUCH INSURANCE SHALL: (I) NAME LESSOR, ITS PARENTS,
SUBSIDIARIES, AFFILIATES AND/OR ASSIGNEES, AS ADDITIONAL INSUREDS AND AS FIRST
LOSS PAYEES AS THEIR INTERESTS MAY APPEAR (GENERAL LIABILITY AND PROPERTY ONLY);
(II) PROVIDE A WAIVER OF SUBROGATION TO LESSOR (WORKERS COMPENSATION ONLY); AND
(III) PROVIDE THAT THE POLICY MAY NOT BE CANCELED OR MATERIALLY ALTERED WITHOUT
THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO LESSOR.


 


11.3.2.               IN THE EVENT THE EQUIPMENT INCLUDES AUTOMOBILES, TRUCKS,
BOATS OR OTHER VEHICLES, LESSEE SHALL OBTAIN AND MAINTAIN IN FULL FORCE AND
EFFECT COMMERCIAL LIABILITY COVERAGE IN AN AMOUNT NOT LESS THAN $1,000,000.00
COMBINED SINGLE LIMIT. SUCH INSURANCE SHALL: (I) NAME LESSOR, ITS PARENTS,
SUBSIDIARIES, AFFILIATES AND/OR ASSIGNEES, AS ADDITIONAL INSUREDS AND FIRST LOSS
PAYEES AS THEIR INTERESTS MAY APPEAR; AND (II) PROVIDE THAT THE POLICY MAY NOT
BE CANCELED OR MATERIALLY ALTERED WITHOUT THIRTY (30) DAYS PRIOR WRITTEN NOTICE
TO LESSOR.


 


11.3.3.               ALL SUCH INSURANCE REQUIRED HEREIN SHALL BE PLACED WITH
COMPANIES HAVING A RATING OF AT LEAST A, CLASS XII OR BETTER BY BESTS RATING
SERVICE. LESSEE SHALL MAINTAIN THE INSURANCE THROUGHOUT THE CONTRACT PERIOD AND
FURNISH TO LESSOR UNTIL THE PAYMENT IN FULL OF ANY OBLIGATIONS HEREIN, INSURANCE
CERTIFICATES OF A KIND SATISFACTORY TO LESSOR SHOWING THE EXISTENCE OF THE
INSURANCE REQUIRED HEREUNDER AND PREMIUM PAID.

 

6

--------------------------------------------------------------------------------


 


12.                                 LESSOR’S PURCHASE AND PERFORMANCE. UPON
RECEIPT OF A LEASE SCHEDULE EXECUTED AND DELIVERED BY LESSEE, LESSEE SHALL BEAR
ALL RESPONSIBILITIES AND PERFORM ALL OBLIGATIONS OF LESSOR, WHICH MAY ARISE AS A
RESULT OF ANY DOCUMENT OR AGREEMENT BETWEEN LESSOR AND A VENDOR IN CONNECTION
WITH THE EQUIPMENT TO BE LEASED UNDER SAID LEASE SCHEDULE, OTHER THAN PAYMENT OF
THE PURCHASE PRICE.


 


13.                                 TAXES.


 


13.1.                        TAXES. LESSEE AGREES TO REPORT, FILE, PAY PROMPTLY
WHEN DUE TO THE APPROPRIATE TAXING AUTHORITY AND INDEMNIFY, DEFEND, AND HOLD
LESSOR HARMLESS FROM AND AGAINST ANY AND ALL TAXES (INCLUDING GROSS RECEIPTS),
ASSESSMENTS, LICENSE FEES AND OTHER FEDERAL, STATE OR LOCAL GOVERNMENTAL CHARGES
OF ANY KIND OR NATURE, TOGETHER WITH ANY PENALTIES, INTEREST OR FINES RELATED
THERETO (COLLECTIVELY, “TAXES”) THAT PERTAIN TO THE EQUIPMENT, ITS PURCHASE, OR
THIS LEASE, EXCEPT SUCH TAXES BASED SOLELY UPON THE NET INCOME OF LESSOR,
INCLUDING, BUT NOT NECESSARILY LIMITED TO ALL PROPERTY, SALES AND/OR USE TAXES
LEVIED OR ASSESSED REGARDLESS OF WHETHER SUCH TAXES ARE LEVIED OR ASSESSED
AGAINST LESSOR OR LESSEE.


 

13.2. Lessor’s Filing of Taxes.  Notwithstanding the foregoing, Lessor at its
election may report and file sales and/or use tax reports, which are filed and
paid periodically through the Term, and the amounts so due may be invoiced to
Lessee and payable as specified therein.

 


14.                                 INDEMNIFICATION.  EXCEPT FOR THE NEGLIGENCE
OF LESSOR, ITS EMPLOYEES OR AGENTS AND ASSIGNS, LESSEE HEREBY ASSUMES LIABILITY
FOR AND AGREES TO INDEMNITY, DEFEND, PROTECT, SAVE AND HOLD HARMLESS THE LESSOR,
ITS AGENTS, EMPLOYEES, DIRECTORS AND ASSIGNEES FROM AND AGAINST ANY AND ALL
LOSSES, DAMAGES, INJURIES, CLAIMS, ADMINISTRATION OF CLAIMS, PENALTIES, DEMANDS
AND ALL EXPENSES, LEGAL OR OTHERWISE (INCLUDING REASONABLE ATTORNEYS’ FEES) OF
WHATEVER KIND AND NATURE ARISING FROM THE PURCHASE, OWNERSHIP, USE, CONDITION,
OPERATION OR MAINTENANCE OF THE EQUIPMENT, OR ANY AGREEMENT BETWEEN LESSOR AND A
VENDOR (INCLUDING PURCHASE OR SALES ORDERS), UNTIL THE EQUIPMENT IS RETURNED TO
LESSOR. ANY CLAIM, DEFENSE, SETOFF, OR OTHER RIGHT OF LESSEE AGAINST ANY SUCH
INDEMNIFIED PARTY SHALL NOT IN ANY WAY AFFECT, LIMIT, OR DIMINISH LESSEE’S
INDEMNITY OBLIGATIONS HEREUNDER. LESSEE SHALL NOTIFY LESSOR IMMEDIATELY AS TO
ANY CLAIM, SUIT, ACTION, DAMAGE, OR INJURY RELATED TO THE EQUIPMENT OF WHICH
LESSEE HAS ACTUAL OR OTHER NOTICE AND SHALL, AT ITS OWN COST AND EXPENSE, DEFEND
ANY AND ALL SUITS, INCLUDING FRIVOLOUS SUITS AND CLAIMS, WHICH MAY BE BROUGHT
AGAINST LESSOR, SHALL SATISFY, PAY AND DISCHARGE ANY AND ALL JUDGMENTS AND FINES
THAT MAY BE RECOVERED AGAINST LESSOR IN ANY SUCH ACTION OR ACTIONS, PROVIDED,
HOWEVER, THAT LESSOR SHALL GIVE LESSEE WRITTEN NOTICE OF ANY SUCH CLAIM OR
DEMAND. LESSEE AGREES THAT ITS OBLIGATIONS UNDER THIS SECTION SHALL SURVIVE THE
EXPIRATION OR TERMINATION OF THIS LEASE.


 


15.                                 REPRESENTATIONS AND WARRANTIES.  LESSEE
HEREBY REPRESENTS AND WARRANTS TO LESSOR THAT:


 


15.1.                        IT IS AN ENTITY DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF ITS FORMATION;


 


15.2.                        LESSEE’S TRUE LEGAL NAME IS AS SET FORTH IN THIS
AGREEMENT AND THAT IT SHALL NOT CHANGE ITS NAME WITHOUT THIRTY (30) DAYS’
WRITTEN NOTICE TO LESSOR;

 

7

--------------------------------------------------------------------------------


 


15.3.                        IT HAS THE POWER AND AUTHORITY TO EXECUTE, DELIVER
AND PERFORM THIS AGREEMENT AND OTHER INSTRUMENTS AND DOCUMENTS REQUIRED OR
CONTEMPLATED HEREIN;


 


15.4.                        THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF
LESSEE, DOES NOT AND WILL NOT REQUIRE THE APPROVAL OF ANY OTHER INTERESTED
PARTIES OF LESSEE AND DOES NOT AND WILL NOT CONTRAVENE ANY CERTIFICATE OR
ARTICLES OF FORMATION OR INTERNAL BYLAWS OR AGREEMENT OF LESSEE, AND DOES NOT
CONSTITUTE A DEFAULT OF ANY INDENTURE, CONTRACT, AGREEMENT, MORTGAGE, DEED OF
TRUST, DOCUMENT OR INSTRUMENT TO WHICH LESSEE IS A PARTY OR BY WHICH LESSEE IS
BOUND;


 


15.5.                        THE PERSON(S) EXECUTING THIS AGREEMENT ON BEHALF OF
LESSEE HAS OR HAVE BEEN PROPERLY AUTHORIZED TO EXECUTE THE SAME;


 


15.6.                        LESSEE HAS OBTAINED, MAINTAINS, AND WILL MAINTAIN,
ON AN ACTIVE AND CURRENT BASIS, ALL LICENSES, PERMITS, REGISTRATIONS, APPROVALS
AND OTHER AUTHORITY AS MAY BE REQUIRED FROM ANY APPLICABLE FEDERAL, STATE,
TRIBAL AND LOCAL GOVERNMENTS AND AGENCIES HAVING JURISDICTION OVER IT AND THE
SUBJECT MATTER OF THIS AGREEMENT;


 


15.7.                        THERE ARE NO SUITS, ACTIONS, PROCEEDINGS OR
INVESTIGATIONS PENDING OR THREATENED OR ANY BASIS THEREFORE WHICH MIGHT
MATERIALLY OR ADVERSELY AFFECT THE CONDITION, BUSINESS OR PROSPECTS OF IT OR
AFFECT THE ABILITY OF IT TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR HAVE
A MATERIAL ADVERSE EFFECT UPON THE FINANCIAL CONDITION OF IT OR THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT;


 


15.8.                        LESSEE IS NOT CURRENTLY THE SUBJECT OF ANY PENDING
OR THREATENED BANKRUPTCY OR INSOLVENCY PROCEEDING;


 


15.9.                        LESSEE IS NOT PRESENTLY INSOLVENT AND THIS
AGREEMENT WILL NOT RENDER LESSEE INSOLVENT. AS USED IN THIS SECTION, THE TERM
“INSOLVENT” MEANS THAT THE SUM TOTAL OF ALL OF LESSEE’S LIABILITIES (WHETHER
SECURED OR UNSECURED, CONTINGENT OR FIXED, OR LIQUIDATED OR UNLIQUIDATED) IS IN
EXCESS OF THE VALUE OF LESSEE’S NON-EXEMPT ASSETS (I.E. ALL OF THE ASSETS OF THE
ENTITY THAT ARE AVAILABLE TO SATISFY CLAIMS OF CREDITORS);


 


15.10.                  AS OF THE DATE HEREOF, ITS OBLIGATIONS UNDER THIS
AGREEMENT ARE NOT SUBJECT TO ANY DEFENSE, SETOFF OR COUNTERCLAIM;


 


15.11.                  LESSEE IS NOT CURRENTLY AWARE OF ANY EVENT, CONDITION,
FACT OR CIRCUMSTANCE, WHICH, AFTER THE EXECUTION OF THIS AGREEMENT, WOULD
PREVENT LESSEE FROM HAVING SUFFICIENT WORKING CAPITAL TO PAY ALL OF LESSEE’S
DEBTS AS THEY BECOME DUE;


 


15.12.                  THIS AGREEMENT CONSTITUTES A VALID AND LEGALLY BINDING
AGREEMENT AND IS ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT
THAT ENFORCEMENT OF ANY REMEDIES MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, GENERAL PRINCIPLES OF EQUITY OR OTHER SIMILAR LAWS AFFECTING
GENERALLY THE ENFORCEMENT OF CREDITORS REMEDIES;


 


15.13.                  THERE HAVE BEEN NO AMENDMENTS, MODIFICATIONS, WAIVERS OR
RELEASES WITH RESPECT TO THIS AGREEMENT OR ANY PROVISIONS HEREOF WHETHER ORAL OR
WRITTEN PRIOR TO EXECUTION HEREOF;

 

8

--------------------------------------------------------------------------------


 


15.14.                  THE LESSEE’S STATE OF FORMATION AND/OR THE LOCATION OF
THE PREMISES WILL NOT BE CHANGED WITHOUT THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE
TO LESSOR; AND


 


15.15.                  TO THE BEST OF ITS KNOWLEDGE AND BELIEF, NO FURTHER
ORDER, CONSENT, APPROVAL, LICENSE, AUTHORIZATION OR VALIDATION OF, OR FILING,
RECORDING OR REGISTRATION WITH, OR EXEMPTION BY, ANY GOVERNMENTAL, REGULATORY OR
PUBLIC OR TRIBAL BODY OR AUTHORITY IS REQUIRED IN CONNECTION WITH THE EXECUTION,
DELIVERY AND PERFORMANCE OF, OR THE LEGALITY, VALIDITY, BINDING EFFECT OR
ENFORCEABILITY OF THIS AGREEMENT.


 


16.                                 WARRANTY, DISCLAIMERS AND LIMITATIONS OF
LIABILITY.


 


16.1.                        PRE-OWNED GAMING DEVICES. EACH PRE-OWNED GAMING
DEVICE SUPPLIED HEREIN BY LESSOR, WHICH IS SUBJECT TO THIS LEASE OR LEASE
SCHEDULE, IF ANY, IS LEASED “AS IS.” NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, LESSOR MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND
CONCERNING ANY SOFTWARE INCLUDED WITH THE EQUIPMENT, INCLUDING ANY
REPRESENTATION THAT THE SOFTWARE IS APPROVED FOR USE IN LESSEE’S JURISDICTION OR
IS NOT SUBJECT TO A RESCISSION NOTIFICATION ISSUED BY THE ORIGINAL MANUFACTURER.
LESSOR WARRANTS THAT THE NEW GAMING DEVICES OR EQUIPMENT SUBJECT TO THIS LEASE
OR LEASE SCHEDULE, IF ANY, WILL BE MECHANICALLY SOUND AND IN GOOD WORKING ORDER
FOR A PERIOD OF THIRTY (30) DAYS FOLLOWING DELIVERY. LESSEE’S SOLE AND EXCLUSIVE
REMEDY IN THE EVENT OF DEFECT OF A PRE-OWNED GAMING DEVICE IS EXPRESSLY LIMITED
TO THE RESTORATION OF THE DEVICE TO GOOD WORKING CONDITION BY ADJUSTMENT, REPAIR
OR REPLACEMENT OF DEFECTIVE PARTS, AT LESSOR’S ELECTION. THERE ARE NO OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. NO AFFIRMATION OF FACT,
INCLUDING, BUT NOT LIMITED TO, STATEMENTS REGARDING SUITABILITY FOR USE OR
PERFORMANCE OF SUCH EQUIPMENT SHALL BE DEEMED TO BE A WARRANTY OF LESSOR FOR ANY
PURPOSE. THE LESSEE WILL BEAR THE COST OF RETURNING ANY DEFECTIVE PRE-OWNED
GAMING DEVICES TO LESSOR, INCLUDING SHIPPING AND REASONABLE PACKAGING. LESSOR
WILL BEAR THE COST OF RETURNING THE REPAIRED OR REPLACEMENT DEVICE TO THE
LESSEE, INCLUDING SHIPPING AND REASONABLE PACKAGING. REPAIR OF DAMAGE CAUSED BY
THE LESSEE’S NEGLIGENCE OR INTENT, OR DAMAGE CAUSED BY THIRD PARTIES IS THE
RESPONSIBILITY OF THE LESSEE AND SHALL IN NO EVENT BE THE RESPONSIBILITY OF
LESSOR.


 


16.2.                        NEW GAMING DEVICES OR EQUIPMENT. LESSOR MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH REGARD TO ANY NEW
GAMING DEVICES OR EQUIPMENT ACQUIRED BY LESSOR FOR LEASE TO LESSEE HEREUNDER
FROM AN ORIGINAL EQUIPMENT MANUFACTURER OR SUPPLIER (“OEM”).  NO AFFIRMATION OF
FACT, INCLUDING BUT NOT LIMITED TO, STATEMENTS REGARDING SUITABILITY FOR USE OR
PERFORMANCE OF SUCH EQUIPMENT SHALL BE DEEMED TO BE A WARRANTY OF LESSOR FOR ANY
PURPOSE.  ALL OEM WARRANTIES, IF ANY, SHALL EXTEND TO LESSEE, SUBJECT TO THE
TERMS AND CONDITIONS OF SAID OEM WARRANTY AND TO THE EXTENT AS IT MAY APPLY TO
ANY EQUIPMENT LEASED HEREIN.


 

16.3.                        Disclaimer and Limitations of Liability.
Notwithstanding anything herein to the contrary, Lessor shall not be responsible
or liable for any revenues foregone by the Lessee, while any part of the
Equipment is not functioning properly. Lessor shall also not be responsible or
liable for any losses, damages, injuries, claims, penalties, demands and all
expenses, legal or otherwise (including reasonable attorneys’ fees) of whatever
kind and nature arising from any patron disputes involving such Equipment.  The
liability of Lessor and the OEM of any of the Equipment leased hereunder,
whether in contract, in tort, under warranty, in

 

9

--------------------------------------------------------------------------------


 

negligence or otherwise, shall not exceed the fair market value of the Equipment
itself and under no circumstances shall Lessor or the OEM of any of the
Equipment be liable for direct, special, indirect, or consequential damages.
Neither Lessor nor any manufacturer of any of the Equipment shall be liable in
any respect for the acceptance of counterfeit and/or fraudulent materials (i.e.
tokens, coins, bills, etc.) by the Equipment. Any unauthorized modification,
alteration, or revision of all or any portion of the Equipment shall cause the
warranty described above to be null and void.  Lessor, its affiliates,
subsidiaries, representatives, and agents make no other warranty, express or
implied.  IN NO EVENT SHALL LESSOR BE LIABLE FOR DIRECT, INDIRECT, SPECIAL, OR
CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION LOSS OF PROFITS, ARISING OUT
OF THIS LEASE OR ANY LEASE SCHEDULE REGARDLESS OF THE NATURE OF ANY CLAIM MADE
BY LESSEE.

 


17.                                 ASSIGNMENT OF LEASE. LESSEE ACKNOWLEDGES AND
AGREES THAT LESSOR MAY ASSIGN, MORTGAGE, OR OTHERWISE TRANSFER ITS INTEREST
THEREUNDER AND/OR IN THE EQUIPMENT TO OTHERS (“ASSIGNEES”) WITHOUT ANY CONSENT
OF LESSEE, PROVIDED HOWEVER THAT LESSEE SHALL BE NOTIFIED OF ANY ASSIGNMENT.
ACCORDINGLY, LESSEE AND LESSOR AGREE THAT UPON SUCH ASSIGNMENT, LESSEE (I) SHALL
ACKNOWLEDGE SUCH ASSIGNMENT IN WRITING BY EXECUTING A NOTICE, CONSENT AND
ACKNOWLEDGMENT OF ASSIGNMENT FURNISHED BY LESSOR; (II) SHALL PROMPTLY PAY ALL
RENT WHEN DUE TO THE DESIGNATED ASSIGNEES, NOTWITHSTANDING ANY DEFENSE, SETOFF,
ABATEMENT, RECOUPMENT, REDUCTION OR COUNTERCLAIM WHATSOEVER THAT LESSEE MAY HAVE
AGAINST LESSOR; (III) SHALL NOT PERMIT THE LEASE OR LEASE SCHEDULE SO ASSIGNED
TO BE AMENDED OR THE TERMS THEREOF WAIVED WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ASSIGNEES; (IV) SHALL NOT REQUIRE THE ASSIGNEES TO PERFORM ANY OBLIGATIONS
OF LESSOR UNDER SUCH LEASE SCHEDULE; (V) SHALL NOT TERMINATE OR ATTEMPT TO
TERMINATE THE LEASE OR LEASE SCHEDULE ON ACCOUNT OF ANY DEFAULT BY LESSOR; AND
(VI) ACKNOWLEDGES THAT ANY ASSIGNEE MAY REASSIGN ITS RIGHTS AND INTEREST WITH
THE SAME FORCE AND EFFECT AS THE ASSIGNMENT DESCRIBED HEREIN. LESSEE SHALL NOT
ASSIGN THIS LEASE OR ANY LEASE SCHEDULE OR ASSIGN ITS RIGHTS IN OR SUBLET THE
EQUIPMENT, OR ANY INTEREST THEREIN WITHOUT LESSOR’S AND ITS ASSIGNEE’S PRIOR
WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


 


18.                                 FINANCIAL INFORMATION, FURTHER ASSURANCES.


 


18.1.                        FINANCIAL INFORMATION. LESSEE WILL PROVIDE LESSOR
MONTHLY FINANCIAL STATEMENTS WITHIN THIRTY (30) DAYS OF EACH CALENDAR MONTH.
ANNUAL AUDITED FINANCIAL STATEMENTS PROVIDED WITHIN ONE HUNDRED TWENTY (120)
DAYS OF FISCAL YEAR-END. THROUGHOUT THE TERM, LESSEE SHALL DELIVER TO LESSOR
COPIES OF ALL CURRENT FINANCIAL INFORMATION OF LESSEE AND ANY PARENT ENTITY OF
LESSEE, WHICH WILL REFLECT THE FINANCIAL CONDITION AND OPERATIONS OF LESSEE AS
WELL AS SUCH OTHER INFORMATION REGARDING LESSEE REASONABLY REQUESTED BY LESSOR
OR ITS ASSIGNEES.


 


18.2.                        FURTHER ASSURANCES. LESSEE SHALL EXECUTE AND
DELIVER TO LESSOR, SUCH OTHER DOCUMENTS, AND TAKE SUCH FURTHER ACTION AS LESSOR
MAY REQUEST TO EFFECTIVELY CARRY OUT, THE INTENT AND PURPOSES OF THIS LEASE AND
THE LEASE SCHEDULES. ALL DOCUMENTATION SHALL BE IN A FORM ACCEPTABLE TO LESSOR
AND ITS ASSIGNEES.


 


18.3.                        LEASE AGREEMENT.  IF ANY COURT OF COMPETENT
JURISDICTION SHOULD DETERMINE THAT THIS LEASE CONSTITUTES A SECURITY ARRANGEMENT
AS OPPOSED TO A TRUE LEASE, THE PARTIES THEN AGREE THAT THIS LEASE SHALL
CONSTITUTE A SECURITY AGREEMENT WITHIN THE MEANING OF THE

 

10

--------------------------------------------------------------------------------


 


UNIFORM COMMERCIAL CODE AND THAT THE LESSOR SHALL BE CONSIDERED A SECURED PARTY
UNDER THE PROVISIONS THEREOF AND SHALL BE ENTITLED TO ALL THE RIGHTS AND
REMEDIES OF A SECURED PARTY.  LESSEE, AS DEBTOR, GRANTS TO LESSOR, AS SECURED
PARTY, A SECURITY INTEREST IN THE EQUIPMENT; PROVIDED NOTHING HEREIN SHALL BE
CONSTRUED NOR SHALL THE INCLUSION OF THIS PARAGRAPH BE INTERPRETED AS DEROGATING
FROM THE STATED INTENT AND CONTRACTUAL UNDERSTANDING OF THE PARTIES THAT THIS IS
A TRUE LEASE.


 


19.                                 DEFAULT BY LESSEE.  LESSEE SHALL BE DEEMED
IN DEFAULT UNDER THIS AGREEMENT UPON THE OCCURRENCE OF ANY ONE OF THE FOLLOWING
EVENTS (“EVENT OF DEFAULT”):


 


19.1.                        FAILURE TO MAKE ANY PAYMENT DUE UNDER THIS
AGREEMENT OR ANY LEASE SCHEDULE BY ITS DUE DATE;


 


19.2.                        LESSEE’S CANCELLATION, TERMINATION, ALTERATION, OR
RESCISSION OF THE AUTHORIZATION FOR AUTOMATIC PAYMENT WITHOUT THE PRIOR APPROVAL
OF LESSOR;


 


19.3.                        LESSEE’S REJECTION OF ANY AUTHORIZED WITHDRAWAL,
PAYMENT OR ENTRY PERMITTED BY THE AUTHORIZATION FOR AUTOMATIC PAYMENT;


 


19.4.                        FAILURE TO PERFORM ANY OTHER OBLIGATION UNDER THIS
AGREEMENT OR ANY LEASE SCHEDULE WITHIN THIRTY (30) DAYS AFTER RECEIPT OF WRITTEN
NOTICE OF DEFAULT AND FAILURE TO CURE; PROVIDED, HOWEVER, THAT NO NOTICE SHALL
BE REQUIRED WHERE A BREACH OR THREATENED BREACH WOULD CAUSE IRREPARABLE HARM TO
LESSOR AND LESSOR MAY IMMEDIATELY SEEK EQUITABLE RELIEF IN A COURT OF COMPETENT
JURISDICTION TO ENJOIN SUCH BREACH;


 


19.5.                        LESSEE SHALL FAIL TO PAY ITS DEBTS AS THEY BECOME
DUE, SHALL MAKE AN ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS, SHALL ADMIT IN
WRITING ITS INABILITY TO PAY ITS DEBTS AS THEY BECOME DUE, SHALL FILE A PETITION
UNDER ANY CHAPTER OF THE FEDERAL BANKRUPTCY CODE OR ANY SIMILAR LAW, STATE OR
FEDERAL, NOW OR HEREAFTER EXISTING, SHALL BECOME “INSOLVENT” AS THAT TERM IS
GENERALLY DEFINED UNDER THE FEDERAL BANKRUPTCY CODE, SHALL IN ANY INVOLUNTARY
BANKRUPTCY CASE COMMENCED AGAINST IT FILE AN ANSWER ADMITTING INSOLVENCY OR
INABILITY TO PAY ITS DEBTS AS THEY BECOME DUE, OR SHALL FAIL TO OBTAIN A
DISMISSAL OF SUCH CASE WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER ITS
COMMENCEMENT OR CONVERT THE CASE FROM ONE CHAPTER OF THE FEDERAL BANKRUPTCY CODE
TO ANOTHER CHAPTER, OR BE THE SUBJECT OF AN ORDER FOR RELIEF IN SUCH BANKRUPTCY
CASE, OR BE ADJUDGED A BANKRUPT OR INSOLVENT, OR SHALL HAVE A CUSTODIAN, TRUSTEE
OR RECEIVER APPOINTED FOR, OR HAVE ANY COURT TAKE JURISDICTION OF ITS PROPERTY,
OR ANY PART THEREOF, IN ANY PROCEEDING FOR THE PURPOSE OF REORGANIZATION,
ARRANGEMENT, DISSOLUTION OR LIQUIDATION, AND SUCH CUSTODIAN, TRUSTEE OR RECEIVER
SHALL NOT BE DISCHARGED, OR SUCH JURISDICTION SHALL NOT BE RELINQUISHED, VACATED
OR STAYED WITHIN SIXTY (60) DAYS OF THE APPOINTMENT.


 


19.6.                        LESSEE MATERIALLY DEFAULTS UNDER ANY MORTGAGE,
INDENTURE OR INSTRUMENT UNDER WHICH THERE MAY BE ISSUED OR BY WHICH THERE MAY BE
SECURED OR EVIDENCED, ANY INDEBTEDNESS OF LESSEE FOR MONEY BORROWED, WHETHER
SUCH INDEBTEDNESS NOW EXISTS OR SHALL BE CREATED HEREAFTER, WHICH MATERIAL
DEFAULT (MONETARY OR OTHERWISE) IS NOT CURED WITHIN (30) DAYS;


 


19.7.                        LESSEE SHALL BE DISSOLVED, LIQUIDATED OR WOUND UP
OR IS ENJOINED, RESTRAINED, FAILS OR IS IN ANY WAY PREVENTED FROM MAINTAINING
ITS EXISTENCE AS A GOING CONCERN IN GOOD STANDING (EXCEPTING, HOWEVER,
REORGANIZATIONS, CONSOLIDATIONS AND/OR MERGERS INTO OR WITH

 

11

--------------------------------------------------------------------------------


 


AFFILIATES OWNED BY, OWNING OR UNDER COMMON CONTROL OF OR WITH SUCH ENTITY OR
INTO THE PARENT OF SUCH ENTITY, PROVIDED THE SUCCEEDING ORGANIZATION ASSUMES AND
ACCEPTS SUCH ENTITY’S OBLIGATION HEREUNDER);


 


19.8.                        LESSEE ATTEMPTS TO REMOVE, SELL, TRANSFER,
ENCUMBER, PART WITH POSSESSION OR SUBLET ANY PART OF THE EQUIPMENT WITHOUT THE
PRIOR WRITTEN CONSENT OF LESSOR;


 


19.9.                        ANY PART OF THE EQUIPMENT IS LOST, STOLEN OR
DESTROYED;


 


19.10.                  ANY PART OF THE EQUIPMENT IS ATTACHED, LEVIED UPON,
ENCUMBERED, PLEDGED, OR SEIZED UNDER ANY JUDICIAL PROCESS;


 


19.11.                  ANY WARRANTY OR REPRESENTATION MADE OR FURNISHED TO
LESSOR BY OR ON BEHALF OF LESSEE IS FALSE OR MISLEADING IN ANY MATERIAL RESPECT
WHEN MADE OR FURNISHED;


 


19.12.                  FAILURE OF LESSEE TO MAINTAIN IN FULL FORCE AND EFFECT
THE LICENSES, PERMITS AND CERTIFICATIONS THAT MAY BE REQUIRED UNDER ANY
APPLICABLE GAMING LAWS FOR THE OPERATION OF LESSEE’S BUSINESS;


 


19.13.                  THE REVOCATION OF ANY GAMING LICENSE OF LESSEE;


 


19.14.                  THE DENIAL OF ANY GAMING LICENSE APPLICATION OF LESSEE;


 


19.15.                  FAILURE OF LESSEE TO COMPLY WITH ALL GAMING STATUTES AND
REGULATIONS;


 


19.16.                  FAILURE OF LESSEE TO MAINTAIN THE INSURANCE REQUIRED BY
THIS AGREEMENT; AND/OR


 


19.17.                  ANY MERGER, CONSOLIDATION, SALE, CHANGE IN CONTROL OR
ANY TRANSFER OF A MAJORITY OF LESSEE’S BUSINESS OR ASSETS.


 


20.                                 LESSOR REMEDIES.


 


20.1.                        LESSEE ACKNOWLEDGES THAT THE ENFORCEMENT OF THIS
AGREEMENT MAY REQUIRE APPROVAL OF CERTAIN REGULATORY AUTHORITIES AND COPIES OF
ALL DEFAULT NOTICES, LEGAL PROCEEDINGS, ETC. WILL BE FORWARDED TO THE
APPROPRIATE AGENCY AS REQUIRED BY STATE LAW OR REGULATION. LESSEE FURTHER
ACKNOWLEDGES THAT UPON ANY EVENT OF DEFAULT, AND AT ANY TIME THEREAFTER, LESSOR,
MAY IN ADDITION TO ANY AND ALL RIGHTS AND REMEDIES IT MAY HAVE AT LAW OR IN
EQUITY, WITHOUT NOTICE TO OR DEMAND UPON ANY PARTY TO THIS AGREEMENT AND AT ITS
SOLE OPTION;

 

12

--------------------------------------------------------------------------------


 


20.1.1.                      DECLARE ALL AMOUNTS REMAINING UNPAID UNDER THIS
AGREEMENT IMMEDIATELY DUE AND PAYABLE AND INTEREST SHALL ACCRUE ON ANY
OUTSTANDING BALANCE DUE LESSOR AT A RATE OF 1.5% PER MONTH, WHICH IS 18% PER
ANNUM, UNTIL PAID IN FULL;


 


20.1.2.                      PROCEED BY APPROPRIATE COURT ACTION OR OTHER
PROCEEDING, EITHER AT LAW OR IN EQUITY TO ENFORCE PERFORMANCE BY LESSEE OF ANY
AND ALL COVENANTS OF THIS AGREEMENT;


 


20.1.3.                      ENTER ONTO LESSEE’S PREMISES IN PERSON OR BY AGENT
AND TAKE POSSESSION OF THE EQUIPMENT;


 


20.1.4.                      REQUIRE LESSEE TO RETURN THE EQUIPMENT, AT LESSEE’S
EXPENSE, TO A PLACE DESIGNATED BY LESSOR;


 


20.1.5.                      RENDER THE EQUIPMENT UNUSABLE IN SUCH MANNER AS IS
REASONABLE UNDER THE CIRCUMSTANCES AND AS MAY BE ALLOWED BY APPLICABLE LAW;


 


20.1.6.                      DISPOSE OF THE EQUIPMENT, AS LESSOR IN THE GOOD
FAITH EXERCISE OF ITS DISCRETION DEEMS NECESSARY OR APPROPRIATE;


 


20.1.7.                      WITHOUT DEMAND, ADVERTISEMENT OR NOTICE OF ANY KIND
(EXCEPT SUCH NOTICE AS MAY BE REQUIRED UNDER THE UNIFORM COMMERCIAL CODE, IF
APPLICABLE, AND ALL OF WHICH ARE, TO THE EXTENT PERMITTED BY LAW, HEREBY
EXPRESSLY WAIVED), SELL, RESELL, LEASE, RE-LEASE OR DISPOSE OF THE EQUIPMENT IN
ANY MANNER;


 


20.1.8.                      IF NOT ALREADY THE PROPERTY OF LESSOR, PURCHASE THE
EQUIPMENT AT PUBLIC SALE WITH CREDIT ON ANY AMOUNTS OWED;


 


20.1.9.                      IF NOT ALREADY THE PROPERTY OF LESSOR, PURCHASE THE
EQUIPMENT AT PRIVATE SALE FOR A PRICE AND ON SUCH TERMS AS IS DETERMINED BY AN
INDEPENDENT APPRAISER APPOINTED BY LESSOR TO BE THE PRICE AND TERMS AT WHICH A
WILLING SELLER WOULD BE READY TO SELL TO AN ABLE BUYER;


 


20.1.10.                PROCEED IMMEDIATELY TO EXERCISE EACH AND ALL OF THE
POWERS, RIGHTS, AND PRIVILEGES RESERVED OR GRANTED TO LESSOR UNDER THIS
AGREEMENT;


 


20.1.11.                SUBJECT TO APPLICABLE AND APPROPRIATE GAMING LAWS,
RULES, LAWS AND REGULATIONS, AND REQUIRED APPROVALS, TAKE POSSESSION, SELL
AND/OR RE-LEASE ANY UNIT OF THE EQUIPMENT AS LESSOR MAY DESIRE, IN ITS SOLE
DISCRETION WITHOUT DEMAND OR NOTICE, WHEREVER THE SAME MAY BE LOCATED, WITHOUT
ANY COURT ORDER OR PRE-TAKING HEARING, ANY AND ALL DAMAGES OCCASIONED BY SUCH
RETAKING BEING SPECIFICALLY WAIVED HEREIN BY LESSEE;


 


20.1.12.                TAKE CONTROL OF ANY AND ALL PROCEEDS TO WHICH LESSEE IS
ENTITLED;


 


20.1.13.                EXERCISE ANY OTHER REMEDIES AVAILABLE TO A LESSOR UNDER
THE UNIFORM COMMERCIAL CODE IF APPLICABLE;

 

13

--------------------------------------------------------------------------------


 


20.1.14.                IMMEDIATELY SEEK EQUITABLE RELIEF IN A COURT OF
COMPETENT JURISDICTION TO ENJOIN A BREACH OF THIS AGREEMENT WHERE SAID BREACH OR
THREATENED BREACH WOULD CAUSE IRREPARABLE HARM TO LESSOR; AND/OR


 


20.1.15.                EXERCISE ANY OTHER RIGHTS OR REMEDIES PROVIDED OR
AVAILABLE TO LESSOR AT LAW OR IN EQUITY.


 


20.2.                        WITH RESPECT TO ANY EXERCISE BY LESSOR OF ITS RIGHT
TO RECOVER AND/OR  DISPOSE OF THE EQUIPMENT UNDER THIS LEASE OR ANY LEASE
SCHEDULE, LESSEE ACKNOWLEDGES AND AGREES AS FOLLOWS: (I) LESSOR SHALL HAVE NO
OBLIGATION, SUBJECT TO THE REQUIREMENTS OF COMMERCIAL REASONABLENESS, TO
CLEAN-UP OR OTHERWISE PREPARE THE EQUIPMENT FOR DISPOSITION, (II) LESSOR MAY
COMPLY WITH ANY APPLICABLE STATE OR FEDERAL LAW REQUIREMENTS IN CONNECT ON WITH
ANY DISPOSITION OF THE EQUIPMENT AND ANY ACTIONS TAKEN IN CONNECTION THEREWITH
SHALL NOT BE DEEMED TO HAVE ADVERSELY AFFECTED THE COMMERCIAL REASONABLENESS OF
ANY DISPOSITION OF SUCH EQUIPMENT, (III) IF LESSOR PURCHASES ANY OF THE
EQUIPMENT AT PUBLIC OR PRIVATE SALE, LESSOR MAY PAY FOR THE SAME BY CREDITING
SOME OR ALL OF LESSEE’S OBLIGATIONS UNDER THIS LEASE OR ANY LEASE SCHEDULE.


 


20.3.                        NO WAIVER BY LESSOR, ITS AFFILIATES, SUCCESSORS OR
ASSIGNS, OF ANY DEFAULT, INCLUDING, BUT NOT LIMITED TO, ACCEPTANCE OF LATE
PAYMENT AFTER THE SAME IS DUE, SHALL OPERATE AS A WAIVER OF ANY OTHER DEFAULT OR
OF THE SAME DEFAULT ON A FUTURE OCCASION. IN THE EVENT OF DEFAULT, LESSOR SHALL
BE ENTITLED TO RECOVER ALL COSTS, EXPENSES, LOSSES, DAMAGES AND LEGAL COSTS
(INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED BY LESSOR IN CONNECTION WITH THE
ENFORCEMENT OF LESSOR’S REMEDIES. ALL RIGHTS AND REMEDIES OF LESSOR ARE
CUMULATIVE AND ARE IN ADDITION TO ANY OTHER REMEDIES PROVIDED FOR AT LAW OR IN
EQUITY INCLUDING THE UNIFORM COMMERCIAL CODE, IF APPLICABLE, AND MAY, TO THE
EXTENT PERMITTED BY LAW, BE EXERCISED CONCURRENTLY OR SEPARATELY.  A TERMINATION
HEREUNDER SHALL OCCUR ONLY UPON WRITTEN NOTICE BY LESSOR TO LESSEE AND NO
REPOSSESSION OR OTHER ACT BY LESSOR AFTER DEFAULT SHALL RELIEVE LESSEE FROM ANY
OF ITS OBLIGATIONS TO LESSOR HEREUNDER UNLESS LESSOR SO NOTIFIES LESSEE IN
WRITING.


 


20.4.                        IN THE EVENT OF A DEFAULT BY LESSEE, LESSOR MAY, AT
ITS OPTION, DECLARE THIS AGREEMENT TERMINATED WITHOUT FURTHER LIABILITY OR
OBLIGATION TO THE DEFAULTING PARTY.


 


21.                                 COMPLIANCE WITH GOVERNMENTAL AGENCIES.


 


21.1.                        ALL SERVICES FURNISHED HEREUNDER SHALL COMPLY WITH
THE REQUIREMENTS OF ALL GOVERNMENTAL AUTHORITIES HAVING JURISDICTION (THE
“AUTHORITIES”). THE TERMS AND CONDITIONS OF THE LEASE OR ANY LEASE SCHEDULE
SHALL BE SUBJECT TO THE APPROVAL BY THE AUTHORITIES, IF SUCH APPROVAL IS SO
REQUIRED. IT IS UNDERSTOOD THAT, IF AT ANY TIME EITHER PRIOR TO OR SUBSEQUENT TO
THE INITIAL STARTING DATE OF THE LEASE OR ANY LEASE SCHEDULE, THE AUTHORITIES
SHALL RENDER A FINAL DETERMINATION EITHER DISAPPROVING THE TERMS AND CONDITIONS
OF THE LEASE OR ANY LEASE SCHEDULE OR DENYING THE APPLICATION OF LESSOR FOR A
GAMING LICENSE, VENDOR REGISTRATION OR CASINO SERVICE SUPPLIER, OR IF LESSOR
ALREADY HAS SUCH A LICENSE, THE QUALIFICATIONS OF LESSOR THAT THEN, IN EITHER OF
SUCH EVENTS, THE LEASE, OR ANY LEASE SCHEDULE SHALL BE DEEMED TERMINATED, AS OF
THE DATE OF SUCH DISAPPROVAL OR DENIAL, AS THOUGH SUCH DATE WERE THE DATE
ORIGINALLY FIXED HEREIN FOR THE NOTICE OF TERMINATION OF THE LEASE OR ANY LEASE
SCHEDULE.

 

14

--------------------------------------------------------------------------------


 


21.2.                        IF THE LEASE OR ANY LEASE SCHEDULE IS SO
TERMINATED, THEN LESSEE SHALL TENDER PAYMENT TO LESSOR OF (I) ANY AMOUNTS THEN
DUE AND OWING UNDER THE LEASE AND ANY LEASE SCHEDULE, INCLUDING BUT NOT LIMITED
TO SUCH ITEMS AS RENT, LATE CHARGES, AND TAXES PAID BY OR ASSESSED UPON LESSOR,
AND (II) THE AMOUNT EQUAL TO THE TERMINATION VALUE, AS DEFINED BELOW, AND LESSOR
SHALL TRANSFER TITLE TO THE EQUIPMENT TO LESSEE AND IN THAT EVENT THE PARTIES
HERETO SHALL HAVE NO FURTHER LIABILITY TO EACH OTHER. LESSEE AGREES TO COMPLY
WITH ALL REQUIREMENTS OF EVERY GOVERNMENTAL AUTHORITY WHICH HAS JURISDICTION
OVER THE LEASE OR ANY LEASE SCHEDULE AND OVER LESSEE. TERMINATION VALUE SHALL BE
DEFINED AS THE NET PRESENT VALUE OF THE REMAINING RENTALS DUE, INCLUDING THE
PURCHASE OPTION AMOUNT, DISCOUNTED AT THE ORIGINAL ALL-IN YIELD, FOR EACH LEASE
SCHEDULE.


 


22.                                 WAIVER OF JURY TRIAL.  THE PASTIES HEREBY
KNOWINGLY AND VOLUNTARILY WAIVE THEIR RIGHT TO A JURY TRIAL ON ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF DIRECTLY OR INDIRECTLY, THIS LEASE
OR ANY LEASE SCHEDULES, ANY DEALINGS BETWEEN THE PARTIES RELATING TO THE SUBJECT
MATTER HEREOF OR THEREOF, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED
BETWEEN THE PARTIES. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS). THIS WAIVER MAY NOT BE MODIFIED ORALLY, AND
THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENT, RENEWALS, SUPPLEMENT OR
MODIFICATIONS TO THIS LEASE. IN THE EVENT OF LITIGATION, THIS LEASE MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


 


23.                                 MISCELLANEOUS.


 


23.1.                        AMENDMENTS OR MODIFICATIONS. THIS LEASE SHALL NOT
BE MODIFIED OR AMENDED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY OR ON BEHALF
OF THE PARTIES HERETO.


 


23.2.                        BINDING EFFECT. THIS LEASE SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE, PERMITTED
SUCCESSORS, HEIRS, EXECUTORS, ADMINISTRATORS, ASSIGNS, AND ALL PERSONS CLAIMING
BY, THROUGH OR UNDER THEM.


 


23.3.                        CAPTIONS, HEADINGS AND TITLES. THE CAPTIONS,
HEADINGS AND TITLES OF THE VARIOUS SECTIONS OF THIS LEASE ARE FOR CONVENIENCE
ONLY AND ARE NOT TO BE CONSTRUED AS CONFINING OR LIMITING IN ANYWAY THE SCOPE OR
INTENT OF THE PARTIES OR THE PROVISIONS HEREOF. WHENEVER THE CONTEXT REQUIRES OR
PERMITS, THE SINGULAR SHALL INCLUDE THE PLURAL, THE PLURAL SHALL INCLUDE THE
SINGULAR AND THE MASCULINE, FEMININE AND NEUTER SHALL BE FREELY INTERCHANGEABLE.


 


23.4.                        COMPLIANCE WITH ALL LAWS. THE LESSEE SHALL NOT TO
VIOLATE ANY LAW OR REGULATION INCLUDING WITHOUT LIMITATION, ANY GAMING LAW OR
REGULATION OR TO ENGAGE IN ANY ACT OR OMISSION WHICH TENDS TO BRING DISCREDIT
UPON THE GAMING INDUSTRY OR OTHERWISE JEOPARDIZES THE OTHER PARTY’S ABILITY TO
ENGAGE IN BUSINESS WITH BUSINESSES LICENSED BY ANY APPLICABLE REGULATORY
AUTHORITIES. LESSOR SHALL USE ITS GOOD FAITH JUDGMENT IN DETERMINING WHETHER ANY
SUCH VIOLATION, ACT OR OMISSION OF LESSEE OR ITS DIRECTORS, OFFICERS OR
MANAGERS, IF ANY, PLACES LESSOR’S BUSINESS OR LICENSES AT RISK AND UPON SUCH
DETERMINATION LESSOR SHALL HAVE THE RIGHT TO IMMEDIATELY TERMINATE THIS LEASE OR
ANY LEASE SCHEDULE WITHOUT FURTHER LIABILITY TO LESSEE.


 


23.5.                        RESERVED (INTENTIONALLY OMITTED).

 

15

--------------------------------------------------------------------------------


 


23.6.                        CONFIDENTIALITY.


 


23.6.1.               LESSEE SHALL NOT DISCLOSE INFORMATION RELATING TO THE
OPERATIONS OF LESSOR, ITS AFFILIATES OR SUBSIDIARIES, TO PERSONS OTHER THAN THE
MANAGEMENT OF LESSOR OR TO THOSE GOVERNMENTAL OR REGULATORY AUTHORITIES HAVING
COMPETENT JURISDICTION OVER LESSOR OR ITS BUSINESS, UNLESS LESSOR SHALL HAVE
GIVEN PRIOR WRITTEN CONSENT FOR THE RELEASE OF SUCH INFORMATION. LESSOR MAY
REQUIRE LESSEE TO EXECUTE A NONDISCLOSURE AGREEMENT IN CONNECTION WITH THIS
AGREEMENT AND LESSEE, IF SO REQUESTED BY LESSOR, AGREES TO EXECUTE THE SAME.


 


23.6.2.               LESSOR AND ITS EMPLOYEES SHALL KEEP ALL STATISTICAL,
FINANCIAL, CONFIDENTIAL, AND/OR PERSONAL DATA REQUESTED, RECEIVED, STORED OR
VIEWED BY LESSOR IN CONNECTION WITH THIS AGREEMENT IN THE STRICTEST CONFIDENCE.
LESSOR AGREES NOT TO DIVULGE TO THIRD PARTIES, WITHOUT THE WRITTEN CONSENT OF
LESSEE, ANY SUCH INFORMATION UNLESS: (I) THE INFORMATION IS KNOWN TO LESSOR
PRIOR TO OBTAINING THE SAME; (II) THE INFORMATION IS, AT THE TIME OF DISCLOSURE
BY LESSOR, THEN IN THE PUBLIC DOMAIN; (III) THE INFORMATION IS OBTAINED BY
LESSOR FROM A THIRD PARTY WHO DID NOT RECEIVE SAME, DIRECTLY OR INDIRECTLY FROM
LESSEE AND WHO HAS NO OBLIGATION OF SECRECY WITH RESPECT THERETO; OR (IV) THE
INFORMATION IS REQUESTED BY AND DIVULGED TO A GOVERNMENTAL OR REGULATORY
AUTHORITY HAVING COMPETENT JURISDICTION OVER LESSOR OR ITS BUSINESS. LESSOR
FURTHER AGREES THAT IT WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LESSEE,
DISCLOSE TO ANY THIRD PARTY ANY INFORMATION DEVELOPED OR OBTAINED BY LESSOR IN
THE PERFORMANCE OF THIS AGREEMENT EXCEPT TO THE EXTENT THAT SUCH INFORMATION
FALLS WITHIN ONE OF THE CATEGORIES DESCRIBED ABOVE.


 


23.7.                        COUNTERPARTS. THIS LEASE MAY BE EXECUTED IN AS MANY
COUNTERPARTS AS MAY BE DEEMED NECESSARY AND CONVENIENT, AND BY THE DIFFERENT
PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH OF WHICH, WHEN SO EXECUTED OR
OTHERWISE AUTHENTICATED, SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME DOCUMENT.


 


23.8.                        EFFECTIVE ONLY UPON EXECUTION BY AUTHORIZED
OFFICER. NEITHER THIS LEASE NOR ANY LEASE SCHEDULE SHALL BE DEEMED TO CONSTITUTE
AN OFFER OR BE BINDING UPON LESSOR UNTIL EXECUTED BY LESSOR’S AUTHORIZED
OFFICER. NO REPRESENTATIONS MADE BY ANY LESSOR’S SALESPERSONS OR ANYONE ELSE
SHALL BE BINDING UNLESS INCORPORATED HEREIN IN WRITING.


 


23.9.                        ENTIRE AGREEMENT. THIS LEASE ALONG WITH ANY LEASE
SCHEDULES AND RELATED INSTRUMENTS EXECUTED IN CONNECTION THEREWITH CONSTITUTES
THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS, PROMISES, NEGOTIATIONS,
REPRESENTATIONS OR UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, BETWEEN THE PARTIES
HERETO RELATING TO THE SUBJECT MATTER OF THIS LEASE OR ANY LEASE SCHEDULES. ANY
PRIOR AGREEMENTS, PROMISES, NEGOTIATIONS, REPRESENTATIONS OR UNDERSTANDINGS,
EITHER ORAL OR WRITTEN, NOT EXPRESSLY SET FORTH IN THIS LEASE, ANY LEASE
SCHEDULE, OR RELATED INSTRUMENTS EXECUTED IN CONNECTION THEREWITH SHALL NO FORCE
OR EFFECT.


 


23.10.                  FURTHER ASSURANCES. THE PARTIES FURTHER COVENANT AND
AGREE TO DO, EXECUTE AND DELIVER, OR CAUSE TO BE DONE, EXECUTED AND DELIVERED,
AND COVENANT AND AGREE TO USE THEIR BEST EFFORTS TO CAUSE THEIR SUCCESSORS AND
ASSIGNS TO DO, EXECUTE AND DELIVER, OR CAUSE TO BE DONE, EXECUTED AND DELIVERED,
ALL SUCH FURTHER ACTS, TRANSFERS AND ASSURANCES, FOR IMPLEMENTING THE INTENTION
OF THE PARTIES UNDER THIS AGREEMENT, AS THE PARTIES REASONABLY SHALL REQUEST.
THE

 

16

--------------------------------------------------------------------------------


 


PARTIES AGREE TO EXECUTE ANY ADDITIONAL INSTRUMENTS OR AGREEMENTS NECESSARY TO
CARRY OUT THE INTENT OF THIS LEASE.


 


23.11.                  GOVERNING LAW. THE SUBSTANTIVE AND PROCEDURAL LAWS OF
THE STATE OF NEVADA SHALL GOVERN THE VALIDITY, CONSTRUCTION, INTERPRETATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT AND THE PARTIES AGREE TO
JURISDICTION IN NEVADA WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS
REGARDLESS OF THE LOCATION OF THE EQUIPMENT. THE PARTIES ALSO HEREBY AGREE THAT
ANY ACTION AND/OR PROCEEDING IN CONNECTION WITH THIS AGREEMENT SHALL ONLY BE
BROUGHT IN THE VENUE OF CLARK COUNTY, NEVADA.


 


23.12.                  GOVERNING LAW (SOVEREIGN NATION ONLY). IN THE EVENT THAT
LESSEE IS AN INDIAN TRIBE AS DEFINED BY THE INDIAN GAMING REGULATORY ACT, 25
U.S.C. §2701 ET SEQ. OR A SOVEREIGN NATION, THE PARTIES AGREE THAT THE IMMEDIATE
SECTION ABOVE SHALL BE NULL AND VOID AND LESSEE HEREBY GRANTS A LIMITED WAIVER
OF ITS SOVEREIGN IMMUNITY, FOR THE SOLE BENEFIT OF LESSOR, SUCH WAIVER BEING
LIMITED TO ACTIONS OR CLAIMS BY LESSOR AGAINST LESSEE, OR BY LESSEE AGAINST
LESSOR, WHICH SHALL ARISE DIRECTLY FROM, OR ARE RELATED TO, THIS AGREEMENT.  ANY
ACTION BROUGHT BY OR AGAINST LESSOR MAY BE BROUGHT ONLY IN THE UNITED STATES
DISTRICT COURT MOST NEAR LESSEE’S PRIMARY PLACE OF BUSINESS REGARDLESS OF THE
LOCATION OF THE EQUIPMENT. THE LAW TO BE APPLIED BY SAID UNITED STATES DISTRICT
COURT IN ANY SUCH ACTION SHALL BE THE LAW OF THE STATE OF NEVADA, INCLUDING THE
UNIFORM COMMERCIAL CODE, AS ADOPTED BY THE STATE OF NEVADA, WITHOUT REFERENCE TO
ANY NEVADA CHOICE OF LAW PROVISIONS. WITHOUT IN ANY WAY LIMITING THE GENERALITY
OF THE FOREGOING LESSEE EXPRESSLY AUTHORIZES ANY GOVERNMENTAL OR OTHER AGENCY
AUTHORITIES WHO HAVE THE RIGHT AND DUTY UNDER APPLICABLE LAW TO TAKE ANY AND ALL
ACTION AUTHORIZED OR ORDERED BY ANY COURT, INCLUDING WITHOUT LIMITATION,
ENTERING THE LAND OF LESSEE AND REPOSSESSING THE EQUIPMENT OR OTHERWISE GIVING
EFFECT TO ANY JUDGMENT ENTERED.  IT IS THE INTENT OF THE PARTIES THAT LESSOR
WILL BE ABLE TO OBTAIN POSSESSION OF THE EQUIPMENT IN ACCORDANCE WITH THE RIGHTS
AFFORDED IT UNDER APPLICABLE LAWS AND/OR ANY COURT ORDER.


 


23.13.                  GOVERNMENTAL REGULATIONS. NOTWITHSTANDING ANYTHING IN
THIS LEASE OR ANY LEASE SCHEDULE TO THE CONTRARY, IN THE EVENT ANY FEDERAL,
STATE, LOCAL OR OTHER GOVERNMENTAL BODY’S STATUTES, LAWS, RULES, OR REGULATIONS
ARE ENACTED/PROMULGATED, THE IMPACT OF WHICH WILL MATERIALLY IMPACT THE METHODS
AND/OR COSTS OF LESSOR UNDER THIS LEASE OR ANY LEASE SCHEDULE, THEN, IN THAT
EVENT, LESSOR, UPON WRITTEN NOTICE TO LESSEE, MAY REQUEST A RENEGOTIATION OF
THIS LEASE OR ANY LEASE SCHEDULE. ANY MODIFICATIONS TO THIS LEASE OR ANY LEASE
SCHEDULE RESULTING FROM SUCH RENEGOTIATION SHALL BECOME EFFECTIVE ON THE LATEST
DATE AS PERMITTED BY THE GOVERNMENTAL BODY. IN THE EVENT THE PARTIES ARE UNABLE
TO REACH A SATISFACTORY AGREEMENT DURING SAID RENEGOTIATIONS, LESSOR SHALL HAVE
THE RIGHT TO CANCEL THE LEASE OR ANY LEASE SCHEDULE AT ANYTIME BY NOT LESS THAN
SIXTY (60) DAYS PRIOR WRITTEN NOTICE TO LESSEE, WHEREUPON THE LEASE AND/OR LEASE
SCHEDULE SHALL BE NULL AND VOID.


 


23.14.                  INDEPENDENCE OF PARTIES. ALL PERSONS HIRED OR EMPLOYED
BY EACH PARTY IN THE DISCHARGE OF THIS LEASE SHALL BE CONSIDERED EMPLOYEES OF
THAT PARTY AND NOT OF ANY OTHER PARTY TO THIS LEASE AND SHALL BE SOLELY AND
EXCLUSIVELY UNDER THE HIRING OR EMPLOYING PARTY’S DIRECTION AND CONTROL. NEITHER
PARTY NOR ANY OF ITS EMPLOYEES (I) SHALL BE HELD OR DEEMED IN ANY WAY TO BE AN
AGENT, EMPLOYEE OR OFFICIAL OF THE OTHER PARTY, OR (II) SHALL HAVE THE AUTHORITY
TO BIND THE OTHER PARTY IN ANY MANNER WHATSOEVER. EACH PARTY FURTHER AGREES TO
HAVE ALL PERSONS EMPLOYED BY IT PROPERLY COVERED BY WORKER’S COMPENSATION OR
EMPLOYER’S LIABILITY INSURANCE, AS REQUIRED BY LAW

 

17

--------------------------------------------------------------------------------


 


AND TO ASSUME AND PAY AT ITS OWN COST ALL TAXES AND CONTRIBUTIONS REQUIRED BY AN
EMPLOYER UNDER ANY AND ALL UNEMPLOYMENT INSURANCE, OLD AGE PENSIONS, AND OTHER
APPLICABLE SO-CALLED SOCIAL SECURITY ACT.


 


23.15.                  INTELLECTUAL PROPERTY RIGHTS NOT CONVEYED. NOTHING IN
THIS LEASE SHALL BE CONSTRUED AS TO GRANT OR CONVEY TO LESSEE ANY RIGHT, TITLE
OR INTEREST IN AND TO ANY INTELLECTUAL PROPERTY RIGHTS (INCLUDING SOFTWARE,
PATENT, COPYRIGHT AND/OR TRADEMARK) TO ANY PART OF THE EQUIPMENT.


 


23.16.                  LEASE IRREVOCABLE. THIS LEASE IS IRREVOCABLE FOR THE
FULL TERM HEREOF AND THE RENT SHALL NOT ABATE BY REASON OF TERMINATION OF
LESSEE’S RIGHT OF POSSESSION AND/OR THE TAKING OF POSSESSION BY THE LESSOR OR
FOR ANY OTHER REASON.


 


23.17.                  LICENSE AND PERMITS. EACH PARTY SHALL OBTAIN AND
MAINTAIN ON AN ACTIVE AND CURRENT BASIS, ALL LICENSES, PERMITS, REGISTRATIONS,
APPROVALS AND OTHER AUTHORITY AS MAY BE REQUIRED FROM ANY APPLICABLE FEDERAL,
STATE, TRIBAL AND LOCAL GOVERNMENTS AND AGENCIES HAVING JURISDICTION OVER THE
SUBJECT MATTER OF THIS LEASE AND ANY LEASE SCHEDULE.


 


23.18.                  MULTIPLE SECOND PARTIES.  IF MORE THAN ONE LESSEE IS
NAMED IN THIS LEASE OR A LEASE SCHEDULE THE LIABILITY OF EACH SHALL BE JOINT AND
SEVERAL.


 


23.19.                  NO JOINT VENTURE, PARTNERSHIP OR AGENCY RELATIONSHIP.
NEITHER THIS LEASE NOR ANY LEASE SCHEDULE SHALL CREATE ANY JOINT VENTURE OR
PARTNERSHIP BETWEEN THE PARTIES. NOTHING CONTAINED IN THIS LEASE AND ANY LEASE
SCHEDULE SHALL CONFER UPON EITHER PARTY ANY PROPRIETARY INTEREST IN, OR SUBJECT
A PARTY TO ANY LIABILITY FOR OR IN RESPECT OF THE BUSINESS, ASSETS, PROFITS,
LOSSES OR OBLIGATIONS OF THE OTHER. NOTHING HEREIN CONTAINED SHALL BE READ OR
CONSTRUED SO AS TO MAKE THE PARTIES A PARTNERSHIP, NOR SHALL ANYTHING CONTAINED
HEREIN BE READ OR CONSTRUED IN ANY WAY TO RESTRICT THE FREEDOM OF EITHER PARTY
TO CONDUCT ANY BUSINESS OR ACTIVITY WHATSOEVER WITHOUT ANY ACCOUNTABILITY TO THE
OTHER PARTY. NEITHER PARTY SHALL BE CONSIDERED TO BE AN AGENT OR REPRESENTATIVE
OF THE OTHER PARTY OR HAVE ANY AUTHORITY OR POWER TO ACT FOR OR UNDERTAKE ANY
OBLIGATION ON BEHALF OF THE OTHER PARTY EXCEPT AS EXPRESSLY AUTHORIZED BY THE
OTHER PARTY IN WRITING. ANY SUCH UNAUTHORIZED REPRESENTATION OR ACTION SHALL BE
CONSIDERED A BREACH OF THIS LEASE AND ANY LEASE SCHEDULE.


 


23.20.                  NONDISCRIMINATION. NEITHER PARTY SHALL DISCRIMINATE
AGAINST ANY PERSON ON THE BASIS OF RACE, COLOR, SEX, NATIONAL ORIGIN, DISABILITY
AGE, RELIGION, HANDICAPPING CONDITION (INCLUDING AIDS OR AIDS RELATED
CONDITIONS), OR ANY OTHER CLASS PROTECTED BY UNITED STATES FEDERAL LAW OR
REGULATION.


 


23.21.                  NON-PARTY BENEFICIARIES. NOTHING HEREIN, WHETHER EXPRESS
OR IMPLIED SHALL BE CONSTRUED TO GIVE ANY PERSON OTHER THAN THE PARTIES, AND
THEIR SUCCESSORS AND PERMITTED ASSIGNS, ANY LEGAL OR EQUITABLE RIGHT, REMEDY OF
CLAIM UNDER OR IN RESPECT OF THIS LEASE AND ANY LEASE SCHEDULE; BUT THIS LEASE
AND ANY LEASE SCHEDULE SHALL BE HELD TO BE FOR THE SOLE AND EXCLUSIVE BENEFIT OF
THE PARTIES, AND THEIR SUCCESSORS AND ASSIGNS.


 


23.22.                  NOTICES. EXCEPT AS OTHERWISE REQUIRED BY LAW, ALL
NOTICES REQUIRED HEREIN SHALL BE IN WRITING AND SENT BY PREPAID CERTIFIED MAIL
OR BY COURIER, ADDRESSED TO THE PARTY AT THE ADDRESS OF THE PARTY SPECIFIED
HEREIN OR SUCH OTHER ADDRESS DESIGNATED IN WRITING. NOTICES ARE

 

18

--------------------------------------------------------------------------------


 


DEEMED TO HAVE BEEN RECEIVED (I) ON THE FOURTH BUSINESS DAY FOLLOWING POSTING
THEREOF IN THE U.S. MAIL, PROPERLY ADDRESSED AND POSTAGE PREPAID, (II) WHEN
RECEIVED IN ANY MEDIUM IF CONFIRMED OR RECEIPTED FOR IN THE MANNER CUSTOMARY IN
THE MEDIUM EMPLOYED, OR (III) IF ACKNOWLEDGED IN ANY MANNER BY THE PARTY TO WHOM
THE COMMUNICATION IS DIRECTED.


 


23.23.                  PRIVILEGED LICENSES.


 


23.23.1.                LESSEE ACKNOWLEDGES THAT LESSOR, ITS PARENT COMPANY,
SUBSIDIARIES AND AFFILIATES, ARE BUSINESSES THAT ARE OR MAY BE SUBJECT TO AND
EXIST BECAUSE OF PRIVILEGED LICENSES ISSUED BY GOVERNMENTAL AUTHORITIES. IF
REQUESTED TO DO SO BY LESSOR, LESSEE, AND ITS AGENTS, EMPLOYEES AND
SUBCONTRACTORS, SHALL OBTAIN ANY LICENSE, QUALIFICATION, CLEARANCE OR THE LIKE
WHICH SHALL BE REQUESTED OR REQUIRED OF ANY OF THEM BY LESSOR OR ANY REGULATORY
AUTHORITY HAVING JURISDICTION OVER LESSOR OR ANY PARENT COMPANY, SUBSIDIARY OR
AFFILIATE OF LESSOR.  IF LESSEE, OR ITS AGENTS, EMPLOYEES, OR SUBCONTRACTORS,
FAILS TO SATISFY SUCH REQUIREMENT OR IF LESSOR OR ANY PARENT COMPANY, SUBSIDIARY
OR AFFILIATE OF LESSOR IS DIRECTED TO CEASE BUSINESS WITH LESSEE OR ITS AGENTS,
EMPLOYEES OR SUBCONTRACTORS BY ANY SUCH AUTHORITY, OR IF LESSOR SHALL IN GOOD
FAITH DETERMINE, IN LESSOR’S SOLE AND EXCLUSIVE JUDGMENT THAT LESSEE, OR ANY OF
ITS AGENTS, EMPLOYEES, SUBCONTRACTORS, OR REPRESENTATIVES (I) IS OR MIGHT BE
ENGAGED IN, OR IS ABOUT TO BE ENGAGED IN, ANY ACTIVITY OR ACTIVITIES, OR (II)
WAS OR IS INVOLVED IN ANY RELATIONSHIP, EITHER OF WHICH COULD OR DOES JEOPARDIZE
LESSOR’S BUSINESS OR SUCH LICENSES, OR THOSE OF A PARENT COMPANY, SUBSIDIARY OR
AFFILIATE, OR IF ANY SUCH LICENSE IS THREATENED TO BE, OR IS, DENIED, CURTAILED,
SUSPENDED OR REVOKED, THIS LEASE AND ANY LEASE SCHEDULE MAY BE IMMEDIATELY
TERMINATED BY LESSOR WITHOUT FURTHER LIABILITY TO LESSEE.


 


23.23.2.                LESSEE FURTHER ACKNOWLEDGES ITS UNDERSTANDING THAT IT IS
ILLEGAL FOR A DENIED GAMING LICENSE APPLICANT OR A REVOKED GAMING LICENSEE, OR A
BUSINESS ENTITY UNDER SUCH A PERSON’S CONTROL, TO ENTER OR ATTEMPT TO ENTER INTO
A CONTRACT WITH LESSOR, ITS PARENT COMPANY, SUBSIDIARIES OR ANY AFFILIATE,
WITHOUT THE PRIOR APPROVAL OF THE NEVADA GAMING COMMISSION OR OTHER APPLICABLE
GAMING AUTHORITIES. LESSEE AFFIRMS THAT IT IS NOT SUCH A PERSON OR ENTITY AND
THAT IT IS NOT UNDER THE CONTROL OF SUCH A PERSON; AND AGREES THAT THIS LEASE
AND ANY LEASE SCHEDULE IS SUBJECT TO IMMEDIATE TERMINATION BY LESSOR, WITHOUT
FURTHER LIABILITY TO LESSEE, IF LESSEE IS OR BECOMES SUCH A PERSON OR ENTITY OR
IS UNDER THE CONTROL OF SUCH A PERSON.


 


23.24.                  PRONOUNS. MASCULINE OR FEMININE PRONOUNS SHALL BE
SUBSTITUTED FOR THE NEUTER FORM AND VICE VERSA, AND THE PLURAL SHALL BE
SUBSTITUTED FOR THE SINGULAR FORM AND VICE VERSA, IN ANY PLACE OR PLACES HEREIN
IN WHICH THE CONTEXT REQUIRES SUCH SUBSTITUTION OR SUBSTITUTIONS.


 


23.25.                  REGULATORY APPROVALS. CERTAIN TRANSACTIONS CONTEMPLATED
BY THIS LEASE AND ANY LEASE SCHEDULE MAY REQUIRE THE APPROVAL OF GOVERNMENTAL
REGULATORY AUTHORITIES. THOSE TRANSACTIONS ARE ENTIRELY CONDITIONAL UPON AND
SUBJECT TO THE PRIOR APPROVAL OF SUCH AUTHORITY. IF THE TRANSACTIONS ARE NOT SO
APPROVED, THEY SHALL BE NULL AND VOID AB INITIO. THE PARTIES SHALL COOPERATE
WITH ONE ANOTHER AND MOVE PROMPTLY WITH DUE DILIGENCE AND IN GOOD FAITH TO
REQUEST ANY REQUIRED OR APPROPRIATE REGULATORY APPROVALS. IF THE ACTION OR
INACTION OF ANY GOVERNMENTAL REGULATORY AUTHORITY RENDERS THE PARTIES UNABLE TO
CONSUMMATE ANY TRANSACTION CONTEMPLATED BY THIS LEASE AND ANY LEASE SCHEDULE
WHICH THEREBY DENIES A PARTY A MATERIAL BENEFIT CONTEMPLATED BY THIS LEASE AND
ANY LEASE SCHEDULE RESULTING IN THE UNJUST ENRICHMENT OF THE OTHER PARTY, THE

 

19

--------------------------------------------------------------------------------


 


PARTIES SHALL NEGOTIATE IN GOOD FAITH AN AMENDMENT TO THIS LEASE AND ANY LEASE
SCHEDULE WHICH FAIRLY COMPENSATES THE PARTY DENIED THE BENEFIT.


 


23.26.                  RIDERS. IN THE EVENT THAT ANY RIDERS ARE ATTACHED HERETO
AND MADE A PART HEREOF AND IF THERE IS A CONFLICT BETWEEN THE TERMS AND
PROVISIONS OF ANY RIDER, INCLUDING ANY LEASE SCHEDULE AND THE TERMS AND
PROVISIONS HEREIN, THE TERMS AND PROVISIONS OF THE RIDER OR LEASE SCHEDULE SHALL
CONTROL TO THE EXTENT OF SUCH CONFLICT.


 


23.27.                  SETOFFS. THE MONIES OWED BY LESSEE HEREIN SHALL BE PAID
IN FULL WHEN DUE UNDER THE TERMS OF THIS LEASE AND ANY LEASE SCHEDULE WITHOUT
RIGHT OF SETOFF OF ANY MONIES OWED BY LESSOR TO LESSEE UNDER ANY OTHER AGREEMENT
OR FOR ANY OTHER PURPOSE.


 


23.28.                  SEVERABILITY. EACH TERM, COVENANT CONDITION OR PROVISION
OF THIS LEASE AND ANY LEASE SCHEDULE SHALL BE VIEWED AS SEPARATE AND DISTINCT,
AND IN THE EVENT THAT ANY SUCH TERM, COVENANTS, CONDITION OR PROVISION SHALL BE
HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, THE REMAINING
PROVISIONS SHALL CONTINUE IN FULL FORCE AND EFFECT.


 


23.29.                  SUBCONTRACTING. LESSEE SHALL NOT SUBCONTRACT ANY OF ITS
OBLIGATIONS HEREIN, OR ANY PORTION THEREOF, WITHOUT LESSOR’S PRIOR WRITTEN
CONSENT. CONSENT BY LESSOR TO ANY SUBCONTRACTING OF LESSEE’S OBLIGATIONS OR
RESPONSIBILITIES AS SET FORTH IN THIS LEASE AND ANY LEASE SCHEDULE SHALL NOT BE
DEEMED TO CREATE A CONTRACTUAL RELATIONSHIP BETWEEN LESSOR AND THE
SUBCONTRACTING PARTY.


 


23.30.                  SUITABILITY. LESSEE UNDERSTANDS AND ACKNOWLEDGES THAT
THIS LEASE AND ANY LEASE SCHEDULE, AT LESSOR’S DISCRETION, MAY BE SUBJECT TO
LESSEE AND ITS PRINCIPALS COMPLETING AND SUBMITTING TO LESSOR A DUE DILIGENCE
COMPLIANCE QUESTIONNAIRE (INCLUDING AN AUTHORIZATION FOR THE RELEASE OF
INFORMATION) AND BEING FOUND SUITABLE BY LESSOR’S COMPLIANCE COMMITTEE.
NOTWITHSTANDING ANY OTHER PROVISION IN THIS LEASE AND ANY LEASE SCHEDULE TO THE
CONTRARY, LESSOR MAY TERMINATE THIS LEASE AND ANY LEASE SCHEDULE WITHOUT FURTHER
OBLIGATION OR LIABILITY TO LESSEE IF, IN THE JUDGMENT OF LESSOR’S COMPLIANCE
COMMITTEE, THE RELATIONSHIP WITH LESSEE OR ITS PRINCIPALS COULD SUBJECT LESSOR
TO DISCIPLINARY ACTION OR CAUSE LESSOR TO LOSE OR BECOME UNABLE TO OBTAIN OR
REINSTATE ANY FEDERAL, STATE AND/OR FOREIGN REGISTRATION, LICENSE OR APPROVAL
MATERIAL TO LESSOR’S BUSINESS OR THE BUSINESS OF ANY LESSOR SUBSIDIARY.


 


23.31.                  SURVIVAL OF INDEMNITIES. ALL INDEMNITIES OF LESSEE SHALL
SURVIVE AND CONTINUE IN FILL FORCE AND EFFECT FOR EVENTS OCCURRING PRIOR TO THE
RETURN OF THE EQUIPMENT TO THE LESSOR, NOTWITHSTANDING THE EXPIRATION OR
TERMINATION OF THE TERM.


 


23.32.                  TIME OF ESSENCE. TIME IS OF THE ESSENCE OF THIS LEASE
AND ANY LEASE SCHEDULES. IN THE EVENT THE PROVISIONS OF THIS LEASE OR ANY LEASE
SCHEDULE REQUIRE ANY ACT TO BE DONE OR TO BE TAKEN HEREUNDER ON A DATE WHICH IS
A SATURDAY, SUNDAY OR LEGAL HOLIDAY, SUCH ACT OR ACTION SHALL BE DEEMED TO HAVE
BEEN VALIDLY DONE OR TAKEN ON THE NEXT SUCCEEDING DAY WHICH IS NOT A SATURDAY,
SUNDAY OR LEGAL HOLIDAY.


 


23.33.                  WAIVER. THE FAILURE OF ANY PARTY TO INSIST, IN ANY ONE
OR MORE INSTANCES, UPON PERFORMANCE OF ANY OF THE PROVISIONS OF THIS LEASE OR
ANY LEASE SCHEDULE OR TO TAKE ADVANTAGE OF ANY OF ITS RIGHTS HEREUNDER SHALL NOT
OPERATE AS A WAIVER THEREOF OR PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT OR POWER. ACCORDINGLY, THE

 

20

--------------------------------------------------------------------------------


 


ACCEPTANCE OF RENT BY LESSOR AFTER IT IS DUE SHALL NOT BE DEEMED TO BE A WAIVER
OF ANY BREACH BY LESSEE OF ITS OBLIGATIONS UNDER THIS LEASE OR ANY LEASE
SCHEDULE.


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date set fort above.

 

LESSEE:

LESSOR:

 

 

 

 

By: 

/s/ Thomas E. Fox

 

By:

 

 

 

 

Print Name: 

Thomas E. Fox

 

Print Name:

 

 

 

 

Its: 

Chief Financial Officer

 

Its:

 

 

21

--------------------------------------------------------------------------------


 

LEASE SCHEDULE NO. 1

(With Options)

 

THIS LEASE SCHEDULE NO. 1 (“Leave Schedule”) is attached to and made a part of
the Master Lease Agreement (“Lease”) between PDS GAMING CORPORATION - COLORADO,
its successors and assigns (“Lessor”), and SOUTHWEST CASINO AND HOTEL CORP.
(“Lessee”), dated _______________________.

 

1.                                         Definitions. Terms not otherwise
defined in this Lease Schedule shall have the meaning attributed to such terms
in the Lease.

 

2.                                         Description of Equipment. The
equipment listed on Attachment “A” to this Lease Schedule (the “Equipment”) is
added to the equipment leased under the Lease and made subject to the provisions
of the Lease. The capitalized cost of the Equipment is $1,144,500.00
(“Capitalized Equipment Cost”).

 

3.                                         Commencement Date. The Commencement
Date for the Equipment leased under this Lease Schedule shall be the Acceptance
Date set forth in the Certificate of Delivery and Acceptance executed by Lessee
in connection with this Lease Schedule.

 

4.                                         Term.  The Term shall commence on the
Commencement Date and shall continue for thirty-six (36) consecutive months.
This Lease Schedule shall be non-cancelable for the duration of the Term or any
Renewal Term (defined below).

 

5.                                     Basic Rent and Payments. The Basic Rent
due each month during the Term for the Equipment is as follows:

 

a.                                       The first payment of basic rent (not
including applicable taxes) under this Lease Schedule in an amount equal to
$34,874.35 (“Basic Rent”) shall he initially due and payable on the Commencement
Date (“First Payment Date”).

 

b.                                      The second payment of Basic Rent shall
be due and payable on the same calendar day of the subsequent month. All
remaining payments of Basic Rent shall be due and payable on the same calendar
day of each month for the remainder of the Term.

 

6.                                       Fees And Charges.

 

a.                                       Origination and Documentation Fee.
Lessee agrees to pay to Lessor an Origination and Documentation Fee for this
Lease Schedule in an amount equal to $2,500.00, which shall be due and payable
on or before the First Payment Date.

 

b.                                      Imposts. In addition to the monthly
Basic Rent due as set forth above, Lessee agrees to pay and indemnify Lessor
for, and hold Lessor harmless from and against all taxes, assessments, fees and
charges (hereinafter called “Imposts”) together with any penalties, fines or
interest thereon levied and imposed by any governmental agency or unit (state,
local, federal, domestic or foreign), regardless of party assessed against (i)
with respect to the Lease or this Lease Schedule; (ii) upon the Equipment, its
value or any interest of Lessor and/or Lessee therein (iii) upon or on account
of any sale, rental, purchase, ownership, possession, use, operation,

 

22

--------------------------------------------------------------------------------


 

maintenance, delivery or return of the Equipment, or value added thereto, other
than taxes imposed on or measured by the next income or capital of Lessor. The
amount of the Impost shall become Supplemental Rent to be paid by Lessee upon
Lessor’s demand. If any Impost relates to a period during the Term (initial or
renewed, if applicable) (no matter when it is assessed) then Lessee’s liability
for such Impost shall continue, notwithstanding the expiration or termination of
the Lease or this Lease Schedule, until all such Imposts are paid in full by
Lessee.

 

7.                                       Security Deposit.  Due and payable on
the Commencement Date, Lessee shall pay to Lessor, a Security Deposit in an
amount equal to one (1) month of the Basic Rent.  The Security Deposit will be
held by the Lessor for the Term of the Lease and will be, at Lessor’s sole
discretion, either (i) returned to Lessee upon satisfactory completion of the
terms and conditions of the Lease; or (ii) if Lessee has not been in default
under the Term (initial and/or renewed, if applicable) of the Lease or this
Lease Schedule, applied to Lessee’s final payment of Basic Rent.

 

8.                                       Options and Notice.

 

a.                                       If Lessee (i) has not been in default
under the Term (initial and/or renewed, if applicable) of the Lease or this
Lease Schedule, and (ii) has not had a materially adverse change in its
financial condition since the Commencement Date, Lessor grants Lessee the
following option(s):

 

(i)                                     Purchase Option: At the expiration of
the Term (initial or renewed, if applicable), Lessee may purchase all but not
less than all of the Equipment described in the Lease Schedule for the fair
market value in use of the Equipment as of the date of expiration of the Term,
to he equal to $197,000.00 (“Exercise Price”), not to be considered a Bargain
Purchase Option (the “Purchase Option”).

 

(ii)                                  Renewal Option One: At the expiation of
the Term, Lessee may renew the Lease Term for a period of twelve (12) months
(“Renewal Term”) in the form of an Operating Lease at the then fair market
rental as determined by Lessor in its sole discretion (“Renewal Option One”).

 

(iii)                               Renewal Option Two: At the expiration of the
Term, Lessee may renew the Lease Term for a period of twelve (12) months
(“Renewal Term”) in the form of a Capital Lease to $1.00 out, at $17,551.72
monthly payment, not to be considered a Bargain Purchase Option (“Renewal Option
Two”).

 

(iv)                              Upgrade Option: After twelve (12) months from
the Commencement Date, Lessee shall have the right to replace or upgrade up to
50% of the 27 Bally Gaming Devices (at the then fair market wholesale value) at
anytime prior to the expiration of the twenty-fourth (24th) month of this Lease
Schedule (collectively, the “Upgrade Option”) with new slot machines acceptable
to Lessor (the “Replacement Equipment”) in its sole discretion only if the
following conditions are met to the reasonable satisfaction of Lessor: (i)
Lessee is not in default under the Lease, (ii) there are no material changes to
Lessee’s condition (financial, business or otherwise), (iii) Lessee gives Lessor
90 days’ written notice of the exercise of the Upgrade Option, (iv) Lessee
agrees to lease the Replacement Equipment from Lessor under a new Equipment
lease schedule reflecting terms and rental factor consistent with terms
generally

 

23

--------------------------------------------------------------------------------


 

available from Lessor at that time, and (v) Lessee delivers the returned
Equipment to Lessor in like new condition, normal wear and tear excepted. Upon
receipt of the returned Equipment and execution of the appropriate documents
evidencing the obligation of the Lessee to lease the Replacement Equipment,
Lessor shall reduce the Basic Rent due under the Equipment Schedule based on the
then established wholesale value (as determined by Lessor) of the Equipment.

 

(v)                                 Option to Return Equipment: At the expiation
of the Term (initial and/or renewed, if applicable), Lessee may return the
Equipment to Lessor at a facility designated by Lessor, according to the terms
of the Lease.  In the event such an election is made, the Lessor shall, within
thirty (30) days from the equipment return, obtain three (3) valid and
legitimate Wholesale Bids (which may include bids directly from Lessee, if any)
from independent third parties, for the sale and purchase of the equipment. 
Lessee shall become obligated to Lessor for the deficiency between the highest
bid and the Exercise Price (“Deficiency Clause”) (the “Return Option”).

 

b.                                      Unless otherwise specified above, Lessee
must give written notice of the exercise of any option 120 days prior to the
expiration of a term. If written notice of exercise of any Purchase Option or
Renewal Option is not received within a notification period as specified herein,
the applicable term shall be automatically renewed for an additional 120 days at
the most recent Basic Rent as set forth under the Lease Schedule (the “Automatic
Renewal Term”).  Upon timely receipt of such notice of exercise, receipt of the
payment of all Rent due under the Lease and payment of the Exercise Price,
Lessor will, with exercise of the Purchase Option, execute and deliver to Lessee
a Bill of Sale for the Equipment described in the Lease Schedule. Upon failure
of the Lessor to so deliver a Bill of Sale, this Option shall then constitute a
conveyance of the Equipment in accordance herewith. Payment in full of the
Exercise Price shall be due and payable on or before the expiration of the Term,
Renewal Term or Automatic Renewal Term. If Lessee has not been in default under
the terms of the Lease at the expiration of the Term, Renewal Term or Automatic
Renewal Term, Lessee may, upon 120 days advance written notice, notify Lessor of
its decision to terminate the Lease Schedule and, thereupon Lessee shall, at
Lessee’s expense, return the Equipment to Lessor at a facility designated by
Lessor, according to the terms of the Lease. Lessee shall in all respects remain
obligated under the Lease for payment of Rent, care, maintenance, delivery, use
and insurance of the Equipment until Lessor inspects and accepts the Equipment. 
In the event it shall at any time be determined that by reason of the options
hereby given or otherwise that the lease of the Equipment to which the Purchase
Option or the Renewal Option applies was in fact a sale to the Lessee of the
Equipment, the Lessee agrees that neither it nor its successors or assigns has
or will have any claim or cause of action against Lessor, its successors or
assigns, for any reason for loss sustained by virtue of such determination.

 

c.                                       Lessee acknowledges that the Equipment
sold by Lessor under the Purchase Option is being sold in an “as is, where is”
condition. Lessor makes, and will make, no representations or warranties
regarding the Equipment, its suitability for Lessee’s purpose, or its compliance
with any laws.  Lessee hereby assumes all liability for the Equipment and agrees
to indemnify Lessor per the terms of the Lease for any claims whatsoever arising
out of the purchase of the Equipment.

 

24

--------------------------------------------------------------------------------


 

9.                                       UCC Filings.  Lessee hereby authorizes
Lessor to file any and all UCC-1 and/or UCC-3 statements and/or amendments
thereto related to this Lease Schedule or the Equipment without Lessee’s
authentication, to the extent permitted by applicable law.

 

10.                                 Incorporation of Lease.  All of the
provisions of the Lease are incorporated by reference herein as if set forth
fully herein.

 

 

Dated:

12/30/03

 

 

 

LESSEE:

LESSOR:

 

 

 

 

By: 

/s/ Thomas E. Fox

 

By:

 

 

 

 

Print Name: 

Thomas E. Fox

 

Print Name:

 

 

 

 

Its: 

Chief Financial Officer

 

Its:

 

 

25

--------------------------------------------------------------------------------